Exhibit 10.1

 

 

SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

dated as of May 19, 2020,

among

UP ENERGY CORPORATION,

as Parent Guarantor,

ULTRA RESOURCES, INC.,

as Borrower,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

and

The Lenders and Other Parties Party Hereto

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01

  Terms Defined Above      1  

Section 1.02

  Certain Defined Terms      1  

Section 1.03

  Types of Loans and Borrowings      27  

Section 1.04

  Terms Generally; Rules of Construction      27  

Section 1.05

  Accounting Terms and Determinations; GAAP      28  

Section 1.06

  Divisions      28   ARTICLE II

 

THE CREDITS

 

Section 2.01

  Commitments      28  

Section 2.02

  Loans and Borrowings      29  

Section 2.03

  Requests for Borrowings      30  

Section 2.04

  Interest Elections      30  

Section 2.05

  Funding of Borrowings      31   ARTICLE III .

 

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01

  Repayment of Loans      32  

Section 3.02

  Interest      32  

Section 3.03

  Alternate Rate of Interest      32  

Section 3.04

  Prepayments      33  

Section 3.05

  Administrative Agent Fee      33  

Section 3.06

  Additional Payment      33   ARTICLE IV

 

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      34  

Section 4.02

  Presumption of Payment by the Borrower      35  

Section 4.03

  Deductions by the Administrative Agent      35  

Section 4.04

  Collection of Proceeds of Production      35   ARTICLE V

 

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01

  Increased Costs      35  

Section 5.02

  Break Funding Payments      36  

Section 5.03

  Taxes      37  

Section 5.04

  Mitigation Obligations; Designation of Different Lending Office      40  

Section 5.05

  Replacement of Lenders      40  

Section 5.06

  Illegality      41   ARTICLE VI

 

CONDITIONS PRECEDENT

 

Section 6.01

  Closing Date      41  

Section 6.02

  Conditions to Borrowing of Loans on the Full Availability Date      43  

 

i



--------------------------------------------------------------------------------

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

Section 7.01

  Debtors; Organization; Powers      44  

Section 7.02

  Authority; Enforceability      44  

Section 7.03

  Approvals; No Conflicts      45  

Section 7.04

  Financial Condition; No Material Adverse Change      45  

Section 7.05

  Litigation      45  

Section 7.06

  Environmental Matters      46  

Section 7.07

  Compliance with the Laws and Agreements; No Defaults      47  

Section 7.08

  Investment Company Act      47  

Section 7.09

  Taxes      47  

Section 7.10

  ERISA      47  

Section 7.11

  Disclosure; No Material Misstatements      48  

Section 7.12

  Insurance      49  

Section 7.13

  Restriction on Liens      49  

Section 7.14

  Subsidiaries      49  

Section 7.15

  Location of Business and Offices      49  

Section 7.16

  Properties; Titles, Etc.      49  

Section 7.17

  Maintenance of Properties      50  

Section 7.18

  Gas Imbalances, Prepayments      50  

Section 7.19

  Marketing of Production      50  

Section 7.20

  Qualified ECP Counterparty      50  

Section 7.21

  Use of Loans      51  

Section 7.22

  [Reserved]      51  

Section 7.23

  Anti-Corruption Laws and Sanctions      51  

Section 7.24

  EEA Financial Institutions      52  

Section 7.25

  Senior Debt Status      52  

Section 7.26

  Security Instruments      52  

Section 7.27

  PATRIOT Act      52  

Section 7.28

  Budget      52  

Section 7.29

  Orders      52  

Section 7.30

  Bankruptcy Matters.      53   ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Section 8.01

  Financial Statements; Other Information      53  

Section 8.02

  Notices of Material Events      55  

Section 8.03

  Existence; Conduct of Business      56  

Section 8.04

  [Reserved]      56  

Section 8.05

  Performance of Obligations under Loan Documents      56  

Section 8.06

  Operation and Maintenance of Properties      56  

Section 8.07

  Insurance      57  

Section 8.08

  Books and Records; Inspection Rights      57  

Section 8.09

  Compliance with Laws      57  

Section 8.10

  Environmental Matters      58  

Section 8.11

  Further Assurances      59  

Section 8.12

  Reserve Reports      59  

Section 8.13

  Title Information      59  

Section 8.14

  [Reserved]      60  

Section 8.15

  Unrestricted Parent Entities. Parent Guarantor and the Borrower:      60  

Section 8.16

  Commodity Exchange Act Keepwell Provisions      60  

 

ii



--------------------------------------------------------------------------------

Section 8.17

  ERISA Compliance      60  

Section 8.18

  [Reserved]      61  

Section 8.19

  [Reserved]      61  

Section 8.20

  Post-Closing Date Deliverables      61  

Section 8.21

  Chapter 11 Reporting      61   ARTICLE IX

 

NEGATIVE COVENANTS

 

Section 9.01

  Chapter 11 Cases; Milestones; Permitted Variance; Minimum Liquidity      62  

Section 9.02

  Debt      63  

Section 9.03

  Liens      64  

Section 9.04

  Limitation on Restricted Payments      64  

Section 9.05

  [Reserved]      65  

Section 9.06

  Nature of Business; International Operations      65  

Section 9.07

  [Reserved]      65  

Section 9.08

  ERISA Compliance      65  

Section 9.09

  Sale or Discount of Notes or Receivables      66  

Section 9.10

  Mergers, Etc.      66  

Section 9.11

  Sale of Properties and Liquidation of Swap Agreements      66  

Section 9.12

  Transactions with Affiliates      66  

Section 9.13

  Subsidiaries      67  

Section 9.14

  Negative Pledge Agreements; Subsidiary Dividend Restrictions      67  

Section 9.15

  [Reserved]      67  

Section 9.16

  Non-Qualified ECP Counterparties      67  

Section 9.17

  Modifications to Debt Documents      67  

Section 9.18

  Swap Agreements      67  

Section 9.19

  Organizational Matters      68  

Section 9.20

  Accounts      68   ARTICLE X

 

EVENTS OF DEFAULT; REMEDIES

 

Section 10.01

  Events of Default      68  

Section 10.02

  Remedies      72  

Section 10.03

  Bankruptcy Code and Other Remedies.      73   ARTICLE XI

 

THE AGENTS

 

Section 11.01

  Appointment; Powers      76  

Section 11.02

  Duties and Obligations of Agent      76  

Section 11.03

  Action by Agent      77  

Section 11.04

  Reliance by Agent      77  

Section 11.05

  Sub-agents      78  

Section 11.06

  Resignation or Removal of Administrative Agent      78  

Section 11.07

  Agents as Lenders      78  

Section 11.08

  No Reliance      78  

Section 11.09

  Administrative Agent May File Proofs of Claim      79  

Section 11.10

  Authority of Administrative Agent to Release Collateral and Liens      80  

 

iii



--------------------------------------------------------------------------------

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01

  Notices      81  

Section 12.02

  Waivers; Amendments      81  

Section 12.03

  Expenses, Indemnity; Damage Waiver      82  

Section 12.04

  Successors and Assigns; No Third Party Beneficiaries      85  

Section 12.05

  Survival; Revival; Reinstatement      88  

Section 12.06

  Counterparts; Integration; Effectiveness      89  

Section 12.07

  Severability      89  

Section 12.08

  Right of Setoff      89  

Section 12.09

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      89  

Section 12.10

  Headings      90  

Section 12.11

  Confidentiality      91  

Section 12.12

  Interest Rate Limitation      91  

Section 12.13

  EXCULPATION PROVISIONS      92  

Section 12.14

  Collateral Matters; Swap Agreements      92  

Section 12.15

  [Reserved]      92  

Section 12.16

  [Reserved]      92  

Section 12.17

  USA Patriot Act Notice      92  

Section 12.18

  No Advisory or Fiduciary Responsibility      93  

Section 12.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      93  

Annexes, Exhibits and Schedules

 

Annex I

   Total Commitments

Annex II

   Initial Budget

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D

   Form of Compliance Certificate

Exhibit E

   Security Instruments as of the Closing Date

Exhibit F

   Form of Assignment and Assumption

Exhibit G-1

   Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit G-2

   Form of U.S. Tax Compliance Certificate (Foreign Participants; not
partnerships)

Exhibit G-3

   Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit G-4

   Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Schedule 1

   Approved Counterparties

Schedule 1.2

   Existing Investments

Schedule 7.04(c)

   Financial Condition; No Material Adverse Change

Schedule 7.05

   Litigation

Schedule 7.06

   Environmental Matters

Schedule 7.14

   Subsidiaries

Schedule 7.18

   Gas Imbalances; Take or Pay; Other Prepayments

Schedule 7.19

   Marketing Agreements

Schedule 7.20

   Closing Date Swap Agreements

Schedule 9.01

   Milestones

Schedule 9.02

   Debt

Schedule 9.03

   Liens

Schedule 12.01

   Notices

 

iv



--------------------------------------------------------------------------------

THIS SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as
of May 19, 2020, is among ULTRA RESOURCES, INC., a Delaware corporation and a
debtor and debtor-in-possession (the “Borrower”), UP ENERGY CORPORATION, a
Delaware corporation and a debtor and debtor-in-possession (“UP Energy” or the
“Parent Guarantor”), each of the Lenders from time to time party hereto, and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) and collateral agent for the Secured Parties (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).

RECITALS

A. On May 14, 2020, the Parent Guarantor and the Borrower and certain of their
respective affiliates filed voluntary petitions with the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”),
initiating cases under title 11 of the United States Code (the “Bankruptcy
Code”), consolidated administratively under Case No. 20-32631 (the “Chapter 11
Cases”), and have continued in the possession and operation of their assets and
in the management of their businesses pursuant to Sections 1107 and 1108 of the
Bankruptcy Code;

B. The Borrower has requested that, subject to the Orders and the terms and
conditions of this Agreement, the Lenders provide Loans to the Borrower; and

C. The Lenders have indicated their willingness, subject to the Orders and the
terms and conditions of this Agreement, to provide Loans.

E. NOW, THEREFORE, in consideration of the foregoing recitals, of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“2022 Notes” means the 6.875% Senior Notes due 2022 issued by the Borrower.

“2024 Notes” means the 9.00% Cash / 2.00% PIK Senior Secured Second Lien Notes
due 2024 issued by the Borrower.

“2025 Notes” means the 7.125% Senior Notes due 2025 issued by the Borrower.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in Section 12.17.

“Adequate Protection Liens” has the meaning assigned to such term in the Orders.



--------------------------------------------------------------------------------

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the Eurodollar Rate for
such Interest Period multiplied by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Affiliated” has a correlative meaning thereto.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent,
and any sub-agents appointed by either of the foregoing.

“Agreement” means this Senior Secured Superpriority Debtor-In-Possession Credit
Agreement, as the same may from time to time be amended, modified, supplemented
or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1% and (c) the Adjusted Eurodollar Rate
for a one month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%, provided that,
for the avoidance of doubt, the Adjusted Eurodollar Rate for any day shall be
based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market), at which dollar
deposits of $5,000,000 with a one month maturity are offered at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Days
if such day is not a Business Day). Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate, respectively.

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to money-laundering, bribery or corruption, including the FCPA.

“Applicable Margin” means, with respect to any Eurodollar Loan, 4.00% per annum
and with respect to any ABR Loan, 3.00% per annum.

“Applicable Percentage” means, for each Lender, (a) immediately prior to the
initial Borrowing on the Closing Date, the percentage of the aggregate amount of
the Commitments of all Lenders represented by the amount of such Lender’s
Commitment, and (b) thereafter, the percentage of the aggregate principal amount
of all Loans and Commitments then outstanding represented by the amount of such
Lender’s Loans and Commitments.

“Approved Budget” means (i) the Initial Budget, and (ii) thereafter, each
Updated Budget that is approved by the Required Lenders in accordance with
Section 8.21(a).

 

2



--------------------------------------------------------------------------------

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender,
(b) any Person that was, on the date the applicable Swap Agreement is entered
into, a Lender or an Affiliate of a Lender even if such Person subsequently
ceases to be a Lender (or an Affiliate thereof) for any reason, (c) the Persons
identified on Schedule 1 and any Affiliates thereof, and (d) and any other
Person if such Person or its credit support provider has a long term senior
unsecured debt rating of BBB+ (or its equivalent) or higher by S&P and Baa1 (or
its equivalent) or higher by Moody’s.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by such Lender, an Affiliate of
such Lender or an entity or an Affiliate of an entity that administers or
manages such Lender.

“Approved Petroleum Engineers” means Cawley, Gillespie & Associates, Inc., W.D.
Von Gonten & Co., Netherland, Sewell & Associates, Inc., Ryder Scott Company
Petroleum Consultants, L.P., Wright & Company, Inc. or any other independent
petroleum engineers selected by Borrower and reasonably acceptable to the
Required Lenders.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefit Plan” means any employee benefit or compensation plan, including those
within the meaning of Section 3(3) of ERISA, (whether governed by the laws of
the United States or otherwise) to which the Borrower, Parent Guarantor or any
Subsidiary incurs or otherwise has or could reasonably be expected to have any
obligation or liability, contingent or otherwise.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which banks are
open for dealings in dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP as in effect on the date
hereof, recorded as capital leases on the balance sheet of the Person liable
(whether contingent or otherwise) for the payment of rent thereunder.
Notwithstanding the foregoing, (i) the LGS Lease shall not constitute a Capital
Lease and (ii) any lease (whether entered into before or after the Closing Date)
that would have been classified as an operating lease in accordance with GAAP as
in effect on the date hereof will be deemed not to be a Capital Lease.

“Carve-Out” has the meaning assigned to such term in the Orders.

“Cash Equivalents” means:

(a) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of acquisition thereof;

(b) commercial paper maturing within one year from the date of acquisition
thereof rated in the highest grade by S&P or Moody’s;

(c) demand deposits, and time deposits maturing within one year from the date of
creation thereof, with, or issued by any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of at least A2 or P2, as such rating is set forth from time to time, by
S&P or Moody’s, respectively; and

(d) shares of any SEC registered 2a-7 money market fund that has net assets of
at least $500,000,000 and the highest rating obtainable from either Moody’s or
S&P.

“Cash Management Order” means that certain Debtors’ Emergency Motion for Entry
of Interim and Final Orders Authorizing the Debtors to Continue to (I) Operate
Their Cash Management System and Maintain Existing Bank Accounts and
(II) Perform Intercompany Transactions, dated as of May 15, 2020, filed with the
Bankruptcy Court, which shall be in full force and effect and shall not be
reversed, vacated, stayed, amended, supplemented or otherwise modified or
subject to the possibility of appeal, in each case, without the prior written
consent of the Required Lenders.

“CFTC Hedging Obligation” means any Obligation in respect of any agreement,
contract, confirmation or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

“Change in Control” means

(a) any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act), shall at any time have acquired direct or indirect
beneficial ownership of voting power of the outstanding Equity Interests of
Ultra Petroleum having more than 35% of the ordinary voting power for the
election of directors of Ultra Petroleum; or

(b) at any time Continuing Directors shall not constitute at least a majority of
the directors of Ultra Petroleum; or

 

4



--------------------------------------------------------------------------------

(c) a “Change in Control” (as defined in the documentation for any Material
Debt) shall have occurred and as a result thereof the maturity of such Material
Debt is accelerated, the obligor on such Material Debt is obligated to offer to
Redeem such Material Debt, or the obligee on such Material Debt shall otherwise
have the right to require the obligor thereon to Redeem such Material Debt; or

(d) Ultra Petroleum shall at any time cease to have beneficial ownership, and
the power to vote or direct the voting, of at least 100% of the outstanding
Equity Interests in the Borrower.

As used in this definition, “beneficial ownership” (which may be direct or
indirect) has the meaning provided in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Closing Date” means the date on which the conditions specified in Section 6.01
are satisfied (or waived in accordance with Section 12.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property which is, or is purposed to be, subject to a
Lien under one or more Security Instruments; provided, however, that the
Collateral shall not include Excluded Assets.

“Commitment” means, with respect to any Lender, such Lender’s obligation to make
Loans pursuant to Section 2.01 in the amount and percentage set forth opposite
its name on Annex I as modified from time to time pursuant to this Agreement and
pursuant to assignments by or to such Lender pursuant to Section 12.04(b). On
the Closing Date, the aggregate Commitments of all Lenders is $25,000,000.

“Commodities Account” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code.

“Commodity Agreements” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement in respect of Hydrocarbons used, produced, processed or sold by
such Person that are customary in the Oil and Gas Business and designed to
protect such Person against fluctuation in Hydrocarbon prices.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and the rules
and regulations promulgated thereunder, and the application or official
interpretation of any thereof.

“Company Materials” has the meaning assigned such term in Section 8.01.

 

5



--------------------------------------------------------------------------------

“Confirmation Order” means the final order entered by the Bankruptcy Court in
the Chapter 11 Cases confirming the Plan of Reorganization pursuant to section
1129 of the Bankruptcy Code, in form and substance acceptable to the
Administrative Agent and the Required Lenders, which shall be in full force and
effect and shall not be reversed, vacated, stayed, amended, supplemented or
otherwise modified or subject to the possibility of appeal, in each case,
without the prior written consent of the Required Lenders.

“Consenting Lenders” has the meaning assigned to such term in the Restructuring
Support Agreement.

“Consolidated Restricted Subsidiaries” means each Restricted Subsidiary of the
Borrower (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of the Borrower in accordance with GAAP.

“Continuing Director” means, at any date, an individual (a) who is a director of
Ultra Petroleum on the Closing Date, (b) who, as of the date of determination,
has been a director of Ultra Petroleum for at least the twelve preceding months,
(c) who is nominated, appointed or approved for consideration by shareholders
for election by the board of directors of the Ultra Petroleum, or (d) who is
appointed by directors so nominated, appointed or approved.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower, Parent Guarantor and the
other Guarantors, and each individually a “Credit Party”.

“Credit Rating” means (x) the corporate credit rating of the Borrower issued by
S&P or Fitch or the corporate family rating of the Borrower issued by Moody’s,
as applicable and (y) a credit rating of the facility evidenced by this
Agreement by S&P or Moody’s.

“Debt” means, for any Person:

(a) obligations of such Person for borrowed money or evidenced by bankers’
acceptances, debentures, notes, bonds or other similar instruments;

(b) obligations of such Person (whether contingent or otherwise) in respect of
letters of credit for which such Person is the applicant;

(c) obligations of such Person with respect to Disqualified Capital Stock;

(d) obligations of such Person under Capital Leases or Synthetic Leases;

(e) obligations of such Person to pay the deferred purchase price of Property;

(f) Debt (as defined in the other clauses of this definition) of others secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person; provided, however, that in the case of
Debt of the type described in this clause (f), the amount of such Debt shall be
deemed to be the lesser of (1) such Person’s liability for such Debt and (2) the
book value of such property;

 

6



--------------------------------------------------------------------------------

(g) Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made, including by
means of obligations to pay for goods or services even if such goods or services
are not actually taken, received or utilized) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss;

(h) Debt (as defined in the other clauses of this definition) of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement, but only to the extent of such liability; and

(i) obligations owing by a Person or any other Person guaranteeing such Person’s
Debt under one or more Swap Agreements with the same counterparty that, at the
time in question, have a net Swap Termination Value in favor of such
counterparty (i.e., such Person or any other Person guaranteeing such Person’s
Debt is “out of the money”) that exceeds the Threshold Amount;

provided, however, that “Debt” does not include (i) obligations with respect to
surety, performance or appeal bonds and similar instruments, (ii) trade accounts
and other similar accounts that are payable no later than 120 days after invoice
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP or
(iii) obligations under the LGS Lease.

“Debtors” means, collectively, the Borrower and Parent Guarantor and certain of
their Subsidiaries, each in their capacity as debtors and debtors-in-possession
in the Chapter 11 Cases.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account” shall have the meaning set forth in Article 9 of the Uniform
Commercial Code.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is one
year after the Maturity Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia, provided that a Subsidiary of a Foreign Subsidiary is not a Domestic
Subsidiary.

“E&P Subsidiary” has the meaning assigned to such term in Section 9.11.

 

7



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health (regarding human exposure to Hazardous Materials),
protection of, the environment, the preservation or reclamation of natural
resources, or the management, Release or threatened Release of any Hazardous
Materials, in effect in any and all jurisdictions in which Parent Guarantor, the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of Parent Guarantor, the Borrower or
any Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Law, as amended, and other environmental conservation or
protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute, and all regulations and published guidance
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
under common control with Parent Guarantor, the Borrower or a Subsidiary or
together with Parent Guarantor, the Borrower or a Subsidiary is a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections
(b) or (c) of section 414 of the Code (or subsections (m) or (o) of section 414
of the Code with respect to a Plan that is subject to the minimum funding
requirements of section 412 of the Code).

“ERISA Event” means (a) a reportable event, as defined in section 4043 of ERISA
or the regulations issued thereunder (other than an event for which the 30-day
notice period is waived under applicable regulations or otherwise); (b) a
withdrawal by Parent Guarantor, the Borrower, a Subsidiary or an ERISA Affiliate
from a Plan subject to section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under section
4062(e) of ERISA; (c) [reserved], (d) the filing of a notice of intent to

 

8



--------------------------------------------------------------------------------

terminate, the treatment of a Plan amendment as termination under section 4041
or 4041A of ERISA or the commencement of proceedings by the PBGC to terminate a
Plan; (e) an event or condition which constitutes grounds under section 4042 of
ERISA for termination of, or the appointment of a trustee to administer, any
Plan; (f) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) which could
reasonably be expected to result in any material liability to Parent Guarantor,
the Borrower or any Subsidiary; (g) the requirement of Parent Guarantor, the
Borrower, a Subsidiary, or an ERISA Affiliate to post a bond or security under
Section 436(f) of the Code; (h) Parent Guarantor, the Borrower or any Subsidiary
incurs any material tax liability with respect to any Benefit Plan (including
pursuant to Sections 4975, 4980B, 4980D, 4980H or 4980I of the Code, as
applicable), or (i) any similar event to the foregoing in clauses (a)-(h) or
violation of any requirement of law with respect to any Benefit Plan subject to
requirements of law outside of the United States.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

“Eurodollar Rate” means for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i), (ii) or the proviso thereto is less than
one percent per annum, the Adjusted Eurodollar Rate will be deemed to be one
percent per annum.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Event of Default Occurrence” has the meaning assigned to such term in
Section 10.02.

“Excluded Assets” means (a) any assets to the extent the grant of security
interests in such assets would result in material and adverse tax consequences
to the Parent Guarantor, the Borrower or any Subsidiary that is a Credit Party,
in each case as reasonably determined by the Borrower in writing delivered to
the Collateral Agent and agreed by the Required Lenders and (b) any Building (as
defined in the applicable Flood Insurance Regulation) or Manufactured (Mobile)
Home (as defined in the applicable Flood Insurance Regulation); provided,
however, that “Excluded Assets” shall not include any proceeds from the sale or
other disposition of Excluded Assets or any proceeds, substitutions or
replacements of Excluded Assets (unless such proceeds, substitutions or
replacements would constitute Excluded Assets).

 

9



--------------------------------------------------------------------------------

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies (i) which are not delinquent, (ii) which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP or (iii) the nonpayment of which is required
by the Bankruptcy Code; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlords’, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business and consistent with past practice and incident to the exploration,
development, operation and maintenance of Oil and Gas Properties, each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) Liens which arise in the
ordinary course of business and consistent with past practice under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements, in each case, which are usual and customary in the Oil and
Gas Business and are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of any material
Property covered by such Lien for the purposes for which such Property is held
by the Borrower or any other Credit Party or materially impair the value of any
material Property subject thereto; (e) bankers’ liens, rights of set off or
similar rights and remedies arising in the ordinary course of business and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions, reservations, zoning and land use
requirements and other title defects in any Property of the Borrower or any
other Credit Party, that in each case do not secure Debt and that in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any other Credit Party or
materially impair the value of such Property subject thereto; (g) Liens to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations, obligations in respect of workers’
compensation, unemployment insurance or other forms of government benefits or
insurance and other obligations of a like nature incurred in the ordinary course
of business and consistent with past practice; (h) Liens, titles and interests
of lessors (including sub-lessors) of property leased by such lessors to the
Borrower or any other Credit Party, restrictions and prohibitions on
encumbrances and transferability with respect to such property and the
Borrower’s or such other Credit Party’s interests therein imposed by such
leases, and Liens and encumbrances encumbering such lessors’ titles and
interests in such property and to which the Borrower’s or such other Credit
Party’s leasehold interests may be subject or subordinate, in each case, whether
or not evidenced by Uniform Commercial Code financing statement filings or other
documents of record, provided that such Liens do not secure Debt of the Borrower
or any other Credit Party and do not encumber Property of the Borrower or any
other Credit Party other than the Property that is the subject of such leases
and items located thereon; (i) Liens, titles and interests of licensors of
software and other intangible property licensed by such licensors to the
Borrower or any other Credit Party, restrictions and prohibitions on
encumbrances and transferability with respect to such property and the
Borrower’s or such other Credit Party’s interests therein imposed by such
licenses, and Liens and encumbrances encumbering such licensors’ titles and
interests in such property and to which the Borrower’s or such other Credit
Party’s license interests may be subject or subordinate, in each case, whether
or not evidenced by Uniform Commercial Code financing statement filings or other
documents of record and solely to the extent incurred in the ordinary course of
business and consistent with past practice, provided that such Liens do not
secure Debt of the Borrower or any other Credit Party and do not encumber
Property of the Borrower or any other

 

10



--------------------------------------------------------------------------------

Credit Party other than the Property that is the subject of such licenses; and
(j) judgment and attachment Liens not giving rise to an Event of Default.
Provisions in the Loan Documents allowing Excepted Liens or other Permitted
Liens on any item of Property shall be construed to allow such Excepted Liens
and other Permitted Liens also to cover any improvements, fixtures or accessions
to such Property and the proceeds of and insurance on such Property,
improvements, fixtures or accessions. No intention to subordinate any Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of any Excepted Liens. The term
“Excepted Liens” shall not include any Lien securing Debt for borrowed money.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Swap Obligation” means, with respect to the Borrower and the
Guarantors individually determined, any CFTC Hedging Obligation if, and solely
to the extent that, all or a portion of the guarantee of the Borrower or such
Guarantor of, or the grant by the Borrower or such Guarantor of a security
interest to secure, such CFTC Hedging Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act by virtue of the Borrower’s
or such Guarantor’s failure for any reason to constitute an “eligible contract
participant” (as defined in the Commodity Exchange Act) with respect to such
CFTC Hedging Obligation at any time such guarantee or grant of a security
interest becomes effective with respect to such CFTC Hedging Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment to such Lender that was requested by the Borrower
under Section 5.05) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 5.03, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office,

(c) Taxes attributable to such Recipient’s failure or inability to comply with
Section 5.03(g), and

(d) any withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version to the extent substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

11



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than one percent per annum, the Federal Funds
Effective Rate for such day will be deemed to be one percent per annum.

“Final DIP Order” means the final order entered by the Bankruptcy Court in the
Chapter 11 Cases approving the Loans and this Agreement on a final basis that is
consistent with the Restructuring Support Agreement, in form and substance
reasonably acceptable to the Administrative Agent and the Required Lenders,
which shall be in full force and effect and shall not be reversed, vacated,
stayed, amended, supplemented or otherwise modified or subject to the
possibility of appeal, in each case, without the prior written consent of the
Required Lenders.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, or controller of such Person or any
other natural person principally responsible for the financial matters of such
Person. Unless otherwise specified, all references herein to a Financial Officer
mean a Financial Officer of the Borrower.

“Fitch” means Fitch Ratings, Inc. and any successor thereto that is a nationally
recognized rating agency.

“Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et. seq.), as the same may be amended or recodified from
time to time, (iv) the Flood Insurance Reform Act of 2004, and any regulations
promulgated thereunder and (v) the Biggert-Waters Flood Reform Act of 2012, and
any regulations promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Full Availability Date” means the first date on which the conditions precedent
set forth in Section 6.02 have been satisfied or waived by the Required Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

12



--------------------------------------------------------------------------------

“Guarantors” means the Parent Guarantor and each other Restricted Subsidiary
that executes the Guaranty and Collateral Agreement or a joinder thereto.

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
executed by the Borrower and the Guarantors on the Closing Date in form and
substance satisfactory to the Administrative Agent pursuant to which (a) the
Guarantors guaranty, on a joint and several basis, payment of the Obligations,
and (b) the Borrower and the Guarantors grant security interests on the
Borrower’s and the Guarantors’ personal property constituting “Collateral” as
defined therein in favor of the Collateral Agent for the benefit of the Secured
Parties to secure the Obligations, as the same may be amended, modified,
supplemented or restated from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law due to its hazardous or toxic
characteristics including: any chemical, compound, material, product, byproduct,
substance or waste defined as or included in the definition or meaning of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; Hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and radioactive materials, explosives,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon,
infectious or medical wastes.

“Hedging Order” means, collectively, the orders entered by the Bankruptcy Court
in the Chapter 11 Cases, approving the Credit Parties’ (and their Affiliates’,
if applicable) entry into hedging arrangements during the Chapter 11 Cases and
providing certain first priority Lien status to such hedging arrangements, which
order shall be in form and substance acceptable to the Administrative Agent and
the Required Lenders and shall be in full force and effect, and shall not be
reversed, vacated, stayed, amended, supplemented or otherwise modified without
the prior written consent of the Required Lenders; provided, that the Hedging
Order shall not permit Swap Agreements to (i) be secured by any assets of any
Credit Party on a pari or senior basis to the Lien securing the Obligations or
(ii) have a superpriority claim which is pari passu with, or senior to, the
Obligations, in each case, other than Secured Swap Agreements permitted by this
Agreement. For purposes hereof, it is agreed and understood that that certain
Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
the Debtors to Enter Into, and Perform Under, Hedging Arrangements on a
Postposition Basis, and (II) Grant First Priority Liens, dated as of May 15,
2020 and filed with the Bankruptcy Court is acceptable to the Administrative
Agent and the Required Lenders.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

 

13



--------------------------------------------------------------------------------

“Industry Competitor” means (a) any Person (other than Borrower, any Guarantor
or any of their Affiliates or Subsidiaries) that, directly or indirectly, is
actively engaged as one of its principal businesses in lease acquisitions,
exploration and production operations or development of oil and gas properties
(including the drilling and completion of producing wells) and (b) any Person
that is clearly identifiable, solely on the basis of such Person’s name, as an
Affiliate of any such Person (other than any Affiliates of the Borrower);
provided that any Person that would be an Industry Competitor hereunder shall
not constitute an Industry Competitor if (x) such Person is a bank, financial
institution, bona fide debt fund or investment vehicle that is engaged in, or
that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding, or otherwise investing in commercial loans, bonds or
similar extensions of credit or securities in the ordinary course of business
and (y) no Industry Competitor or Affiliate described in the foregoing clauses
(a) and (b) directly or indirectly, possesses the power to direct or cause the
direction of the investment policies of such entity.

“Industry Investment” means Investments and expenditures made in the ordinary
course of, and of a nature that is or shall have become customary in, the Oil
and Gas Business as a means of actively engaging therein through agreements,
transactions, interests or arrangements that permit one to share risks or costs,
comply with regulatory requirements regarding local ownership or satisfy other
objectives customarily achieved through the conduct of Oil and Gas Business
jointly with third parties, including: (1) ownership interests in oil and gas
properties or gathering, transportation, processing, electricity and power
generation, or related systems; and (2) Investments and expenditures in the form
of or pursuant to operating agreements, processing agreements, farm-in
agreements, farm-out agreements, development agreements, area of mutual interest
agreements, unitization agreements, pooling arrangements, joint bidding
agreements, service contracts, joint venture agreements, partnership agreements
(whether general or limited), and other similar agreements (including for
limited liability companies) with third parties.

“Initial Availability Amount” means, with respect to each Lender, its pro rata
portion of $10,000,000 (such pro rata portion calculated based on such Lender’s
aggregate Commitment as compared to the Commitments of all Lenders in the
aggregate). As of the Closing Date, the aggregate Initial Availability Amount of
all Lenders is $10,000,000.

“Initial Budget” means that certain budget attached as Annex II hereto, as the
same may be amended, supplemented or modified from time to time in the form of
an Approved Budget.

“Initial Reserve Report” means that certain reserve report as of March 31, 2020
delivered by the Borrower prior to the Closing Date to the Pre-Petition RBL
Administrative Agent and the Pre-Petition Term Loan Agent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means with respect to any ABR Loan, the last Business
Day of each calendar month, and with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

14



--------------------------------------------------------------------------------

“Interim DIP Order” means an interim order entered by the Bankruptcy Court in
the Chapter 11 Cases approving the Loans and the facilities evidenced by this
Agreement on an interim basis, which order shall be consistent with the
Restructuring Support Agreement and in form and substance reasonably acceptable
to the Administrative Agent and the Required Lenders and shall be in full force
and effect, and shall not, subject to entry of the Final DIP Order, be reversed,
vacated, stayed, amended, supplemented or otherwise modified without the prior
written consent of the Required Lenders. For purposes hereof, it is agreed and
understood that that certain Debtors’ Emergency Motion For Entry Of Interim And
Final Orders (A) Authorizing The Debtors To Obtain Senior Secured Priming
Superpriority Postpetition Financing, (B) Authorizing Use Of Cash Collateral,
(C) Granting Liens And Providing Superpriority Administrative Expense Status,
(D) Granting Adequate Protection, (E) Modifying Automatic Stay (F) Scheduling A
Final Hearing, And (G) Granting Related Relief, dated as of May 15, 2020, and
filed with the Bankruptcy Court is acceptable to the Administrative Agent and
the Required Lenders.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Investment” means, for any Person:

(a) the acquisition (whether for cash, Property, services or securities or
otherwise) of Equity Interests of any other Person or any agreement to make any
such acquisition (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such short
sale);

(b) the making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt of or
equity participation or equity interest in, or other extension of credit to, any
other Person (including the purchase of Property from another Person subject to
an understanding or agreement, contingent or otherwise, to resell such Property
to such Person;

(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit both before and after such
purchase or acquisition; or

(d) the entering into of any guarantee of, or other surety obligation (including
the deposit of any Equity Interests to be sold) with respect to, Debt of any
other Person;

provided that accounts receivable acquired in the ordinary course of business do
not constitute Investments.

 

15



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, other than, in each
case, any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LGS Lease” means the lease agreement pursuant to which Parent Guarantor or its
Subsidiary leases the liquids gathering system used for the purposes of
gathering, separating, collecting and delivering for sale or transport
condensate and water, together with associated natural gas, produce from natural
gas and oil wells located in the Pinedale field in Sublette County, Wyoming.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. For the purposes of this Agreement, the Borrower or any other
Credit Party shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind or early termination of all or any part of such Swap Agreement;
provided that for purposes of this definition, a Swap Agreement shall not be
deemed to have been Liquidated if, (a) such Swap Agreement is novated to an
Approved Counterparty, with the Borrower or another Credit Party being the
“remaining party” for purposes of such novation, or (b) upon its sale,
assignment, novation, unwind or early termination, it is replaced, in a
substantially contemporaneous transaction, with one or more Swap Agreements with
prices, tenors and volumes not less favorable to the Credit Parties than those
of such replaced Swap Agreements and without cash payments to the Borrower or
any other Credit Party in connection therewith. The terms “Liquidated” and
“Liquidation” have correlative meanings thereto.

“Liquidity” means as of any time of determination, the sum of (i) the amount of
unrestricted cash and Cash Equivalents of the Credit Parties that is not subject
to a Lien at such time (other than Permitted Liens) and (ii) the aggregate
amount of undrawn Commitments under this Agreement.

“Loan Documents” means this Agreement, the Notes, the Payment Letters, the
Security Instruments (including the Orders), and any other agreement, document
or instrument entered into by any Credit Party in connection herewith or
therewith, together with any amendment, supplement, waiver, or other
modification to any of the foregoing.

“Loans” means the loans made by the Lenders pursuant to the terms hereof.

“Management Conference Call” has the meaning assigned to such term in
Section 8.21.

“Material Adverse Effect” means, other than (x) as a result of events related to
or leading up to and following the filing of the Chapter 11 Cases (or that occur
as a result of implementation of the Plan of Reorganization) and any defaults
under agreements that have no effect under the terms of the Bankruptcy Code as a
result of the filing of the Chapter 11 Cases, and (y) the filing of the Chapter
11 Cases, any event, change, effect, occurrence, development, circumstance,
condition, result, state of fact or change of fact, or the worsening of any of
the foregoing (each, an “Event”), that, individually or together with all other
Events, has had or would reasonably be expected to have, a material adverse
effect on either (i) the business,

 

16



--------------------------------------------------------------------------------

operations, assets, financial condition or results of operations of the Parent
Guarantor, the Borrower and their Restricted Subsidiaries, taken as a whole, or
(ii) the material rights and remedies available to the Administrative Agent, the
Collateral Agent and the Lenders, taken as a whole, in each case, under the Loan
Documents or (iii) the ability of the Credit Parties, taken as a whole, to
perform their payment obligations to the Lenders, in each case, under the Loan
Documents.

“Material Debt” means Debt (other than the Obligations) of the Borrower or any
other Credit Party with a principal amount in excess of the Threshold Amount.

“Maturity Date” means the earliest of: (a) the date that is six calendar months
from the Closing Date; provided, that the date described in this clause (a) may
be extended at any time and from time to time (but no more than twice total) for
a time period of one calendar month per extension, so long as no Default or
Event of Default has occurred and is continuing at the time of such extension
and the Required Lenders have consented to such extension in writing; (b) the
date that is three (3) Business Days after the Petition Date if the Interim DIP
Order has not been entered by the Bankruptcy Court on or before such date;
(c) the date that is forty (40) calendar days after the Petition Date if the
Final DIP Order has not been entered by the Bankruptcy Court on or before such
date; (d) the date of consummation of any sale of all or substantially all of
the assets of the Debtors pursuant to section 363 of the Bankruptcy Code;
(e) the date of acceleration of the Loans and the termination of the Commitments
after the occurrence of an Event of Default in accordance with the terms of this
Agreement; and (f) the Plan Effective Date (or the effective date of any other
chapter 11 plan).

“Milestones” has the meaning set forth in Section 9.01.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Notes” means the promissory notes by the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Notes Documents” means each indenture or agreement providing for the 2022
Notes, the 2024 Notes and the 2025 Notes, all guaranties of the foregoing, and
any other instruments or agreements made or delivered by Parent Guarantor, the
Borrower or any Restricted Subsidiary in connection with the foregoing, in each
case, as amended, restated, modified, supplemented, renewed or replaced in any
manner (whether upon or after termination or otherwise) from time to time.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
(WTI) futures contract for such month, and (ii) for natural gas, the closing
settlement price for the Natural Gas (Henry Hub) futures contract for such
month, in each case as published by New York Mercantile Exchange (NYMEX) on its
website currently located at www.nymex.com, or any successor thereto (as such
price may be corrected or revised from time to time by the NYMEX in accordance
with its rules and regulations).

“Obligations” means any and all amounts, payments or premiums owing or to be
owing (including all interest on any of the Loans, any interest accruing at any
post-default rate and interest accruing after the filing of the Chapter 11 Cases
or any other petition in bankruptcy, or the commencement of any other
insolvency, reorganization or like proceeding, relating to the Borrower or any
Guarantor (or which could accrue but for the operation of applicable bankruptcy
or insolvency laws), whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) by the Borrower or any Guarantor
(whether direct or indirect (including those acquired by assumption), absolute
or contingent, due or to become due,

 

17



--------------------------------------------------------------------------------

now existing or hereafter arising) (a) to the Administrative Agent, the
Collateral Agent or any Lender under any Loan Document or (b) to any Secured
Swap Party under any Secured Swap Agreement, but excluding any additional
transactions or confirmations entered into (i) after such Secured Swap Party
ceases to be a Secured Swap Party or (ii) after assignment by a Secured Swap
Party to another Person who is not a Secured Swap Party; provided that solely
with respect to any Guarantor that is not an “eligible contract participant”
under the Commodity Exchange Act or any regulations promulgated thereunder,
Excluded Swap Obligations of such Guarantor shall in any event be excluded from
“Obligations” owing by such Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Business” means the business of acquiring, exploring, drilling,
exploiting, developing, producing, operating, treating, storing, gathering,
processing, and selling oil and gas and the products thereof, together with
activities (including physical and financial hedging and swapping) that are
ancillary thereto.

“Oil and Gas Properties” means rights, titles, interests and estates in and to
oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
hydrocarbon leases, mineral fee interests, overriding royalty and royalty
interests, net profit interests and production payment interests, including any
reserved or residual interests of whatever nature and including any interests
acquired pursuant to unit agreements, pooling agreements and declarations of
pooled units; provided, that, for the avoidance of doubt, “Oil and Gas
Properties” shall exclude all easements and rights of way used or to be used in
connection with any gathering system. Unless otherwise indicated herein, each
reference to the term “Oil and Gas Properties” means any and all Oil and Gas
Properties owned at the time in question by the Borrower and the other Credit
Parties.

“Orders” means the Interim DIP Order and/or the Final DIP Order, as the context
requires.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04 or Section 5.05).

“Participant” has the meaning set forth in Section 12.04(c).

“Participant Register” has the meaning set forth in Section 12.04(c).

“Payment Letters” means (x) the Payment Letter dated as of the Closing Date
among the Borrower and certain Lenders and (y) the Fee Letter dated as of a date
on or before the Closing Date by and among the Borrower and the Administrative
Agent and Collateral Agent.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

18



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) any Investment in the Borrower or any Subsidiary Guarantor;

(b) any Investment in cash and Cash Equivalents;

(c) [reserved];

(d) any Investment made as a result of the receipt of non-cash consideration
from a Transfer permitted under Section 9.11;

(e) [reserved];

(f) any Investments received (i) in compromise or resolution of, upon
satisfaction of judgments with respect to, (A) obligations of trade creditors or
customers that were Incurred in the ordinary course of business and consistent
with past practice of the Parent Guarantor, the Borrower or any Restricted
Subsidiary, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer,
or (B) litigation, arbitration or other disputes; or (ii) as a result of a
foreclosure by the Parent Guarantor, the Borrower or any Restricted Subsidiary
with respect to any secured Investment in default;

(g) any Debt or Guaranty of Debt of the Parent Guarantor, the Borrower or a
Restricted Subsidiary permitted to be incurred by Section 9.02;

(h) any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date and set forth on Schedule 1.2, and any modifications,
renewals or extensions that do not increase the amount of the Investment being
modified, renewed or extended (as determined as of such date of modification,
renewal or extension) unless the incremental increase in such Investment is
otherwise permitted under this Agreement;

(i) [reserved];

(j) Guaranties by the Parent Guarantor, the Borrower or any Restricted
Subsidiary of operating leases (other than Capitalized Lease Obligations) or of
other obligations that do not constitute Debt, in each case entered into by the
Parent Guarantor, the Borrower or any Restricted Subsidiary in the ordinary
course of business and consistent with past practice;

(k) Investments in any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business and consistent with past practice by the Parent
Guarantor, the Borrower or any Restricted Subsidiary;

(l) [reserved];

(m) [reserved];

(n) to the extent constituting Investments, Industry Investments in an aggregate
amount (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (n) that are at the time outstanding
not to exceed $1,000,000; and

 

19



--------------------------------------------------------------------------------

(o) other Investments (other than Investments in Subordinated Debt of the Parent
Guarantor, the Borrower or any of their respective Subsidiaries) that do not
exceed $500,000 in the aggregate at any time.

In determining whether an Investment is a Permitted Investment, the Parent
Guarantor may allocate all or any portion of any Investment (and not later
reallocate all or any portion of any such Investment) to one or more of the
above clauses (a) through (o) and any of the provisions of Section 9.04.

“Permitted Lien” means any Lien permitted under Section 9.03.

“Permitted Variance” has the meaning assigned such term in Section 9.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” means May 14, 2020.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA (other than a multiemployer plan as defined in section 4001(a)(3) of
ERISA), that is subject to Title IV of ERISA or section 412 of the Code and that
is sponsored, maintained or contributed to by Parent Guarantor, the Borrower or
a Subsidiary or with respect to which any of them has or could reasonably expect
to have any liability, including on account of an ERISA Affiliate.

“Plan Effective Date” means the “Effective Date” as defined in the Plan of
Reorganization.

“Plan of Reorganization” means the plan of reorganization filed in the Chapter
11 Cases (including all related schedules, supplements, exhibits and orders, as
applicable) attached to the Restructuring Support Agreement and otherwise in
form and substance reasonably satisfactory to the Required Lenders.

“Platform” has the meaning assigned such term in Section 8.01.

“Pre-Petition RBL Administrative Agent” means the administrative agent under the
Pre-Petition RBL Credit Agreement.

“Pre-Petition RBL Credit Agreement” means that certain Credit Agreement, dated
as of April 12, 2017, by and among the Borrower, Ultra Petroleum, Parent
Guarantor, the Pre-Petition RBL Lenders, and Bank of Montreal, as administrative
agent (and any successors thereto in that capacity), as amended, amended and
restated, supplemented or otherwise modified.

“Pre-Petition RBL Loans” means “Loans” under and as defined in the Pre-Petition
RBL Credit Agreement.

“Pre-Petition RBL Loan Documents” means “Loan Documents” as defined under the
Pre-Petition RBL Credit Agreement.

“Pre-Petition RBL Lenders” means “Lenders” under and as defined in the
Pre-Petition RBL Credit Agreement.

“Pre-Petition Secured Parties” means the “Secured Parties” under and as defined
in the Pre-Petition RBL Credit Agreement and the Pre-Petition Term Loan Credit
Agreement.

 

20



--------------------------------------------------------------------------------

“Pre-Petition Term Loan Agent” means the administrative agent under the
Pre-Petition Term Loan Credit Agreement.

“Pre-Petition Term Loan Credit Agreement” means that certain Senior Secured Term
Loan Agreement, dated as of April 12, 2017, by and among the Borrower, Ultra
Petroleum, Parent Guarantor, the Pre-Petition Term Loan Lenders and Wilmington
Trust, National Association (as successor to Barclays Bank PLC), as
administrative agent (and any successors thereto in that capacity), as amended,
amended and restated, supplemented or otherwise modified.

“Pre-Petition Term Loans” means “Loans” under and as defined in the Pre-Petition
Term Loan Credit Agreement.

“Pre-Petition Term Loan Documents” means “Loan Documents” as defined under the
Pre-Petition Term Loan Credit Agreement.

“Pre-Petition Term Loan Lenders” means “Lenders” under and as defined in the
Pre-Petition Term Loan Credit Agreement.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (as used in this paragraph, the “Definitions”) promulgated by
the Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
and “Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Definitions.

“Public Lender” has the meaning assigned such term in Section 8.01.

“Purchase Money Indebtedness” means Debt, the proceeds of which are used to
finance the acquisition, construction, or improvement of inventory, equipment or
other Property in the ordinary course of business.

“PV-9” means, with respect to any “Proved Reserves expected to be produced from
any Borrowing Base Properties (or in connection with any proposed acquisition,
Oil and Gas Properties that will be acquired by the Borrower or any Restricted
Subsidiary), the net present value, discounted at 9% per annum, of the future
net revenues expected to accrue to the Borrower’s and the Credit Parties’
collective interests in such reserves during the remaining expected economic
lives of such reserves, calculated in accordance with NYMEX Pricing, without
giving effect to non-property related expenses such as general and
administrative expenses, debt service, future income tax expenses and
depreciation, depletion and amortization.

 

21



--------------------------------------------------------------------------------

“Qualified ECP Counterparty” means, in respect of any CFTC Hedging Obligation,
the Borrower and each Guarantor to the extent that such Person (a) has total
assets exceeding $10,000,000 at the time any guaranty of obligations under such
CFTC Hedging Obligation or any grant of a security interest to secure such CFTC
Hedging Obligation becomes effective or (b) otherwise constitutes an “eligible
contract participant” with respect to such Swap Agreement under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Equity Interests” means Equity Interests of the Parent Guarantor,
the Borrower or any Restricted Subsidiary other than Disqualified Capital Stock.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, as of any date of determination, holders of more than
50% of the sum of (i) the aggregate unpaid principal amount of the Loans and
(ii) the aggregate amount of the Commitments; provided, however, that
determinations of the “Required Lenders” shall exclude any Commitments or Loans
held by Defaulting Lenders.

“Reserve Report” means the Initial Reserve Report and each subsequent report
delivered in accordance with Section 8.12.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein mean a
Responsible Officer of the Borrower.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning given to such term in Section 9.04(a)(iv).

“Restricted Subsidiary” means any Subsidiary of the Borrower.

 

22



--------------------------------------------------------------------------------

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement (including all exhibits, schedules and attachments thereto), dated as
of May 14, 2020 (as amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the terms thereof), by and among
the Debtors and the Consenting Lenders.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto that is a nationally recognized rating agency.

“Sanction” means any economic or financial sanction or trade embargo imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury or the U.S.
Department of State.

“Sanctioned Country” means, at any time, a country, territory or region which is
itself, or whose government is, the subject or target of any Sanctions
(including Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Collateral Agent and the Secured Swap Parties, and “Secured Party” means any
of them individually.

“Secured Swap Agreement” means any Swap Agreement between (a) the Borrower or
any other Credit Party, on the one hand, and (b) an Approved Counterparty (other
than a Person described in clause (d) thereof), on the other hand.

“Secured Swap Obligations” means Obligations referred to in clause (b) of the
definition of Obligations.

“Secured Swap Party” means the counterparty opposite the Borrower or any other
Credit Party under any Secured Swap Agreement.

“Securities Account” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Instruments” means the Orders, the mortgages, deeds of trust, pledge
agreements, security agreements, control agreements and other agreements,
instruments, supplements or certificates described or referred to in Exhibit E,
and any and all other agreements, instruments, supplements, consents or
certificates (including the Guaranty and Collateral Agreement) now or hereafter
executed and delivered by the Borrower, any other Credit Party, or any other
Person (other than Secured Swap Agreements or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Obligations pursuant to this Agreement) in order to guarantee or provide
collateral security for the payment or performance of the Obligations, the
Notes, or this Agreement, as such agreements may be amended, modified,
supplemented or restated from time to time.

“Specified Assigning Lender” means Macquarie US Trading LLC or an affiliate
thereof.

 

23



--------------------------------------------------------------------------------

“Specified Commodity Sale Contract” means any contract for the sale of
Hydrocarbons for a price to be calculated at the time of delivery based on the
market or index price for a location other than the delivery point (as defined
in such sale contract) of the Hydrocarbons sold pursuant to such sale contract
(together with any related asset management agreement for the release of
transportation capacity between such locations), which sale transaction is
intended to be settled by physical delivery of such Hydrocarbons by the Borrower
or any other Credit Party to a Person that is, on the date such contract is
entered into, a Lender or an Affiliate of a Lender, in each case even if such
Person subsequently ceases to be a Lender or an Affiliate of a Lender for any
reason.

“Specified Swap Agreements” means Swap Agreements that are price swaps, costless
collars, deferred premium puts and basis swaps in commodities, entered into
solely for hedging purposes and not for speculative purposes.

“Specified Financial Advisor” means Evercore Group L.L.C., as financial advisor
to the Lenders.

“Specified Legal Counsel” means Stroock & Stroock & Lavan LLP, Haynes and Boone,
LLP and Goodmans LLP, as counsel to the Lenders.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Debt” means (1) with respect to the Parent Guarantor, the Borrower
or any Restricted Subsidiary, any Debt of such Person which is by its terms,
unsecured, or secured by a Lien that is junior to the Lien securing the
Obligations or subordinated in right of payment to the Obligations, including
each of the 2022 Notes, the 2024 Notes, the 2025 Notes, the Pre-Petition Term
Loans and the Pre-Petition RBL Loans and (2) with respect to any Guarantor, any
Debt of such Guarantor which is by its terms subordinated in right of payment to
the guaranty of such Guarantor under the Guaranty and Collateral Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, or (b) any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
are, as of such date, owned, Controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” means, unless stated otherwise, any subsidiary of the Borrower.

“Subsidiary Guarantor” means any subsidiary of the Borrower that is a Guarantor.

 

24



--------------------------------------------------------------------------------

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that (i) no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the other Credit Parties shall be a Swap Agreement and (ii) no sale of a
commodity for deferred shipment or delivery that is intended to be physically
settled (other than a forward sale contract to the extent that it provides, at
the time such contract (or a specified portion of such contract or a specified
transaction under such contract) is entered into, for all in fixed prices;
provided, that, the Borrower’s or any other Credit Party’s election for “first
of month” pricing or other one month pricing pursuant to a forward sale contract
for deliveries of Hydrocarbons for the immediately following calendar month
shall be deemed not to be a contract for an all in fixed price for purposes of
this definition) shall be a Swap Agreement pursuant to this clause (a), and
(b) any Secured Lender Physical Contract. If multiple transactions are entered
into under a master agreement, each transaction is a separate Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements (including, without duplication, any
unpaid amounts due on the date of calculation).

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Threshold Amount” means $2,500,000.

“Transaction Costs” means as defined in “Transactions.”

“Transactions” means, (a) the execution, delivery and performance by the Credit
Parties and their applicable Subsidiaries of the Loan Documents to which they
are a party, (b) the borrowing of Loans and the use of proceeds thereof, (c) the
Chapter 11 Cases, (d) the consummation of all other transactions contemplated by
or relating to any of the foregoing and (e) the payment of the fees, costs,
disbursements and expenses incurred in connection with the consummation of the
foregoing (the “Transaction Costs”).

“Transfer” has the meaning assigned to such term in Section 9.11.

 

25



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted Eurodollar
Rate.

“Ultra Petroleum” means Ultra Petroleum Corp., a corporation organized under the
laws of the Yukon Territory of Canada.

“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time, of the State of New York or of any other state the laws of which
are required as a result thereof to be applied in connection with the
attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s or any Secured Party’s Lien on any Collateral.

“Unrestricted Parent Entity” means any subsidiary of Parent Guarantor other than
the Borrower.

“Unused Payment Rate” means a rate equal to 0.50% per annum.

“Updated Budget” has the meaning assigned to such term in Section 8.21.

“Upfront Payment” has the meaning assigned to such term in Section 3.06.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
5.03(g)(ii)(B)(3).

“Variance Reporting Period” means (i) with respect to the Variance Report Dates
on May 29, 2020, June 5, 2020, June 12, 2020, and June 19, 2020, the period from
the Petition Date through the last Friday prior to the applicable Variance
Report Date, (ii) with respect to any Variance Report Date thereafter, the
period from the most recent Budget Delivery Date (except in the case of Variance
Report Dates occurring on a Budget Delivery Date and the Friday immediately
following any Budget Delivery Date, in which case such period shall be from the
second-most recent Budget Delivery Date) through the last Friday prior to the
Variance Report Date and (iii) if an Updated Budget is delivered on a Budget
Delivery Date but such Updated Budget (or any other Updated Budget with respect
to such Budget Delivery Date) does not become an Approved Budget pursuant to the
terms of Section 8.21(a), the period from the date that is four weeks prior to
the last Friday prior to the Variance Report Date through the last Friday prior
to the Variance Report Date.

“Variance Report” has the meaning assigned to such term in Section 8.21.

“Variance Report Date” has the meaning assigned to such term in Section 8.21.

“Variance Testing Date” means, (i) June 5, 2020, June 12, 2020 and June 19,
2020, (ii) thereafter, each of the third, fourth and fifth Variance Report Dates
after a Budget Delivery Date (e.g., the next subsequent three Variance Testing
Dates will be July 3, 2020, July 10, 2020 and July 17, 2020) and (iii) if an
Updated Budget is delivered on a Budget Delivery Date but such Updated Budget
(or any other Updated Budget with respect to such Budget Delivery Date) does not
become an Approved Budget pursuant to the terms of Section 8.21(a), each Friday
following the last Variance Testing Date pursuant to clause (ii) hereof.

“Variance Testing Period” means (i) with respect to the Variance Testing Dates
on June 5, 2020, June 12, 2020 and June 19, 2020, the period from the Petition
Date through the last Friday prior to the applicable Variance Testing Date,
(ii) with respect to any Variance Testing Date thereafter, the period from the
most recent Budget Delivery Date (except in the case of Variance Report Dates
occurring on a Budget Delivery Date and the Friday immediately following any
Budget Delivery Date, in which case such period shall be from the second-most
recent Budget Delivery Date) through the last Friday prior to the Variance
Testing Date, and (iii) with respect to any Variance Testing Date described in
clause (iii) of the definition thereof, the period from the date that is four
weeks prior to the last Friday prior to the Variance Testing Date through the
last Friday prior to the Variance Testing Date.

 

26



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the outstanding Equity Interests (other than any directors’ qualifying shares or
shares that are required by the applicable laws and regulations of the
jurisdiction of organization of such Subsidiary to be owned by the government of
such jurisdiction or individual corporate citizens of such jurisdiction), on a
fully-diluted basis, are owned by the Parent Guarantor and/ or one or more of
the Wholly-Owned Subsidiaries or (b) any Restricted Subsidiary that is organized
in a jurisdiction and is required by the applicable laws and regulations of such
jurisdiction to be partially owned by the government of such jurisdiction or
individual or corporate citizens of such jurisdiction, provided that the Parent
Guarantor, directly or indirectly, owns the remaining Equity Interests in such
Subsidiary and, by contract or otherwise, controls the management and business
of such Subsidiary and derives economic benefits of ownership of such Subsidiary
to substantially the same extent as if such Subsidiary were a Wholly-Owned
Subsidiary.

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including”, (f) any reference herein
to Articles, Sections, Annexes, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement and (g) with respect to the requirement to deliver any certificate, an
executed paper copy of such certificate shall accompany any other form of
delivery permitted hereunder. No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision. To the extent
the terms “Unrestricted Subsidiary” or “Unrestricted Subsidiaries” are used in
any Loan Document, the parties hereto agree that there are no Unrestricted
Subsidiaries for such purposes and such provisions shall have no effect solely
to the extent relating to any such “Unrestricted Subsidiary” or “Unrestricted
Subsidiaries.”

 

27



--------------------------------------------------------------------------------

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the financial statements referred to in Section 7.04(a) except for changes in
which the Borrower’s independent certified public accountants concur and which
are disclosed to the Administrative Agent as part of, or along with, the audited
annual financial statements delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Required Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants set forth in Article IX is
computed such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.

Section 1.06 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

Section 1.07 E-Signatures. The words “sign”, “execute”, “execution”,
“signature”, and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation amendments, waivers or consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

THE CREDITS

Section 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender having a
Commitment severally, and not jointly, agrees to make Loans in Dollars to the
Borrower on the Closing Date in an aggregate principal amount not to exceed the
Initial Availability Amount.

(b) Subject to the terms and conditions set forth herein, each Lender having a
Commitment severally, and not jointly, agrees to make Loans in Dollars to the
Borrower on or after the Full Availability Date in such amount as requested by
the Borrower not to exceed, in the aggregate, such Lender’s then-remaining
Commitment.

(c) Each Lender’s Commitment shall be reduced on a dollar-for-dollar basis by
the aggregate principal amount of any Loans made by such Lender in accordance
with this Section 2.01.

(d) Loans may be repaid, in whole or in part, subject to the terms and
conditions hereof. Loans are not revolving and amounts borrowed and repaid may
not be thereafter reborrowed.

 

28



--------------------------------------------------------------------------------

(e) All Loans funded on or after the Closing Date will be of the same Type and,
in the case of Eurodollar Loans, have the same Interest Periods and Eurodollar
Rate as all other Eurodollar Loans then outstanding; provided that (x) the Loans
made on the Closing Date shall have an initial Interest Period beginning on the
Closing Date and ending on the last Business Day of the applicable Interest
Period and (y) the initial Interest Period of any such Loans that are Eurodollar
Loans and funded on or after the Full Availability Date shall commence on the
date funded and shall end on the last day of the then-current Interest Period
for all Eurodollar Loans then outstanding.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing of Loans shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) Borrowing Amounts. (i) For the initial Borrowing on or after the Closing
Date (but prior to the Full Availability Date), such Borrowing shall be in an
amount equal to the Initial Availability Amount and (ii) for any Borrowing on or
after the Full Availability Date, any such Borrowing shall be in an amount of
not less than $5,000,000 and in an integral multiple of $5,000,000 in excess
thereof. Borrowings of more than one Type may be outstanding at the same time,
provided that there shall not at any time be more than a total of four
Eurodollar Borrowings outstanding; provided, further, that the Borrower shall be
entitled to no more than four Borrowings total. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

(d) Notes. Upon request of a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, and (i) in the case of any Lender party hereto as of the date of
this Agreement, such Note shall be dated as of the date of this Agreement or
(ii) in the case of any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, such Note shall be dated as of the effective date of
the Assignment and Assumption, in each case, payable to such Lender in a
principal amount equal to its Loan as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Loan increases or decreases for any
reason (whether pursuant to Section 12.04(b) or otherwise), the Borrower shall,
upon request of such Lender, deliver or cause to be delivered on the effective
date of such increase or decrease, a new Note payable to such Lender in a
principal amount equal to its Loan after giving effect to such increase or
decrease, and otherwise duly completed, against return to the Borrower of the
Note so replaced. The date, amount, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Note, and, prior to any transfer, may be endorsed by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

 

29



--------------------------------------------------------------------------------

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request in writing, not later than 12:00
noon, New York City time, three Business Days before the date of the proposed
Borrowing. Each such written Borrowing Request shall be irrevocable and shall be
in substantially the form of Exhibit B and signed by the Borrower. Each such
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(d) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have a one-month Interest Period. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing all as provided in this Section 2.04. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election in writing by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
written Interest Election Request shall be irrevocable and shall be in
substantially the form of Exhibit C and signed by the Borrower.

(c) Information in Interest Election Requests. Each written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

 

30



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with a Lender and designated by the Borrower in the
Borrowing Request on the Closing Date. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the applicable funding date of Loans
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing on the Closing Date, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or, in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

31



--------------------------------------------------------------------------------

ARTICLE III.

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent, for the account of the Lenders, the outstanding
principal balance of the Loans due and payable on the Maturity Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin for ABR Borrowings, but in no
event to exceed the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin for Eurodollar Borrowings but in no
event to exceed the Highest Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, then all Loans outstanding shall bear interest,
after as well as before judgment, at a rate per annum equal to two percent (2%)
plus the rate otherwise applicable to such Loans (including the Applicable
Margin applicable with respect to such Loans), but in no event to exceed the
Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that interest accrued pursuant to Section 3.02(c) shall be payable on
demand. In the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest and fees (including the Unused
Payment Rate) hereunder shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted Eurodollar Rate or Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate or the LIBO Rate for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

32



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, on a pro rata basis,
subject to prior notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent in writing of any optional prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York
City time, one Business Day before the date of prepayment. Each such notice
shall specify the prepayment date and the principal amount of the Loans or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to Loans, the Administrative Agent shall advise the Lenders of the
contents thereof. Each such partial prepayment of Loans shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each such prepayment of Loans shall be applied
ratably to the Loans and shall be accompanied by accrued interest to the extent
required by Section 3.02.

(c) [Reserved].

(d) No Premium or Penalty. All prepayments permitted or required under this
Section 3.04 shall include breakage expense, if any, required under Section 5.02
and shall be without premium or penalty.

Section 3.05 Administrative Agent Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

Section 3.06 Additional Payment

(a) Commitment Payment. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than a Defaulting Lender) an unused
commitment payment for the period from and including the Closing Date (after
giving effect to the Borrowing of Loans on the Closing Date) to (but excluding)
the Full Availability Date, computed at the Unused Payment Rate on the average
daily unused Commitment of such Lender during such period, payable on the Full
Availability Date and each Interest Payment Date thereafter.

(b) Upfront Payment. The Borrower agrees to pay (or cause to be paid), to each
Lender, for its own account, a non-refundable payment in an amount equal to
0.75% of such Lender’s Commitments as of the Closing Date (prior to giving
effect to the initial funding of Loans thereon, if any) (the “Upfront Payment”),
which Upfront Payment shall be fully earned upon such Lender becoming

 

33



--------------------------------------------------------------------------------

a party to this Agreement and the amount of the Upfront Payment shall be added
to the outstanding principal amount of Loans of such Lender hereunder on the
Closing Date (and thereafter, for the avoidance of doubt, the Upfront Payment
shall be treated as an outstanding Loan for all purposes under this Agreement).
The parties hereto agree (x) that the Upfront Payment shall constitute a
“secured obligation” for all purposes under the Loan Documents and (y) to treat
the Upfront Payment as increasing the outstanding principal amount of the Loans
in the amount equal to the Upfront Payment (it being agreed and understood that
such increase to the outstanding principal will not increase the aggregate
amount of Commitments hereunder) (or, if required by applicable law, as a
premium for the Borrower’s right to put the Loans to the Lenders), in each case
for U.S. federal income tax purposes.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances, absent manifest error. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices specified in Section 12.01, except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Application of Payments. All payments of principal, interest, fees and
otherwise (other than pursuant to the Payment Letters) shall be made by the
Administrative Agent to the Lenders on a pro rata basis in accordance with the
Applicable Percentage.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by the other Lenders, then such
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Restricted Subsidiary thereof
(as to which the provisions of this Section 4.01(c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

34



--------------------------------------------------------------------------------

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 4.03 Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
Section 4.02, or otherwise hereunder, then the Administrative Agent may, in its
sole discretion (notwithstanding any contrary provision hereof), (a) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid or (b) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender hereunder, in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

Section 4.04 Collection of Proceeds of Production. The Security Instruments
contain an assignment by the Borrower and/or the Guarantors to and in favor of
the Collateral Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto, which may be produced from or allocated to the Oil and Gas
Properties. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby, subject to the Orders.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurodollar Rate); or

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Other Connection Taxes) on its Loans, Loan
principal, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

35



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender in respect of any Eurodollar
Loan (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or liquidity or on the
capital or liquidity of such Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by such Lender to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time, upon receipt of a certificate described in
the following subsection (c) the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten days after receipt
thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than six months prior to the date that such Lender, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six month period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.05, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to be the excess, if any, of (x) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (y) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.

 

36



--------------------------------------------------------------------------------

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within thirty days
after receipt thereof.

Section 5.03 Taxes.

(a) Defined Terms. For purposes of this Section 5.03, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes; provided
that if an applicable Withholding Agent shall be required to deduct any
Indemnified Taxes from such payments (as determined in the good faith of an
applicable Withholding Agent), then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(b)), the
Administrative Agent, any Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Withholding Agent shall
make such deductions and (iii) the Withholding Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes that have been paid by the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within thirty days after demand therefor, for the full amount of any
Indemnified Taxes paid or payable by such Recipient, or required to be withheld
or deducted from a payment to such Recipient, on or with respect to any payment
by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate of the Administrative Agent, a Lender as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent) or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be

 

37



--------------------------------------------------------------------------------

conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower or Guarantor shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement or any other Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution, and submission of such documentation (other than such
documentation set forth in Section 5.03(g)(ii)(A), (ii)(B), or (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. For purposes of this Section 5.03(g), the term “Lender” or
“Foreign Lender,” as the case may be, shall include the Administrative Agent.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States is a party;

 

38



--------------------------------------------------------------------------------

(2) duly completed copies of Internal Revenue Service Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable;

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;
or

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for Borrower and the Administrative
Agent to comply with its obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 5.03, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 5.03 with

 

39



--------------------------------------------------------------------------------

respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to the Borrower pursuant to this paragraph (h) to the extent such payment
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

(i) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.04 Mitigation Obligations; Designation of Different Lending Office. If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, and such Lender has not prevented such required payment by
designating a different lending office in accordance with Section 5.04, or
(c) any Lender has given notice pursuant to Section 5.06 that it is unable to
make or maintain Eurodollar Loans but Lenders constituting Required Lenders have
not given such notice, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights (other
than its existing rights to payments pursuant to Section 5.01 or Section 5.03)
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 12.04(b)(ii)(C),
(ii) if such assignee is not already a Lender, the Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (iii) such assigning Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 5.02), from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts), (iv) in the case
of any such assignment resulting from a claim for compensation under
Section 5.01 or payments required to be made pursuant to Section 5.03, such
assignment will result in a reduction in such compensation or payments, and
(v) such assignment does not conflict with applicable law. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

40



--------------------------------------------------------------------------------

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Closing Date. The rights and obligations under this Agreement
(including the obligations of the Lenders to make Loans hereunder) shall not
become effective until the date on which each of the following conditions has
been satisfied (or waived in writing (including by email) by the Administrative
Agent (at the direction of Required Lenders)):

(a) Payments. (x) The Administrative Agent and the Lenders shall have received
all amounts due and payable on or prior to the Closing Date, including, without
duplication, (i) amounts payable on the Closing Date pursuant to Section 3.05,
and (ii) amounts payable on the Closing Date pursuant to the Payment Letters and
(y) to the extent invoiced at least one (1) Business Day prior to the Closing
Date, the Borrower shall have paid all accrued reasonable, documented fees,
invoiced and out-of-pocket expenses of (x) the Specified Legal Counsel and the
Specified Financial Advisor and (y) Covington & Burling LLP, counsel to the
Administrative Agent.

(b) Secretary’s Certificate; Closing Certificate. The Administrative Agent and
the Lenders shall have received a certificate of the Secretary, Assistant
Secretary or a Responsible Officer of the Borrower and each Guarantor setting
forth (i) resolutions of the members, board of directors or other appropriate
governing body with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers of the Borrower or such Guarantor who are authorized to sign the Loan
Documents to which the Borrower or such Guarantor is a party and who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of the authorized officers
designated in clause (ii) above, and (iv) the limited liability company
agreement, the articles or certificate of incorporation and bylaws (or
comparable organizational documents) of the Borrower and such Guarantor,
certified as being true and complete in all material respects. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary. The Administrative Agent and the Lenders shall have received a
certificate of a Responsible Officer certifying that the conditions set forth in
clauses (d) and (p) have been satisfied.

(c) Good Standings. The Administrative Agent and the Lenders shall have received
certificates of the appropriate State agencies with respect to the existence and
good standing of the Borrower and each other Credit Party (it being agreed and
understood that this conditions has already been satisfied).

 

41



--------------------------------------------------------------------------------

(d) Representations and Warranties. On the Closing Date, the representations and
warranties of Parent Guarantor, the Borrower and the other Credit Parties
contained in Article VII shall be true and correct in all material respects
(except in the case of any representation or warranty which expressly relates to
a given date or period, such representation or warranty shall be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be); provided, that to the extent that any
representation or warranty is qualified by or subject to a “material adverse
effect”, “material adverse change” or similar term or qualification, the same
shall be true and correct in all respects.

(e) Agreement. The Administrative Agent and the Lenders shall have received from
each party hereto counterparts of this Agreement signed on behalf of such party
(it being agreed and understood that delivery of an executed counterpart of a
signature page of this Agreement by facsimile, as an attachment to an email, or
other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement).

(f) Notes. Each Lender shall have received a duly executed Note payable to the
extent that such Lender that has requested a Note at least two Business Days
before the Closing Date.

(g) Security Instruments; Liens. The Administrative Agent shall have received
from each party thereto duly executed counterparts of the Security Instruments
described on Exhibit E. The Collateral Agent shall have a valid, binding,
enforceable, non-avoidable, and automatically and fully and properly perfected
Lien on the Collateral to the extent required by this Agreement and the Interim
DIP Order, having the priorities set forth in the Interim DIP Order and subject
to the Carve-Out.

(h) Legal Opinion. The Administrative Agent and the Lenders shall have received
an opinion of Kirkland and Ellis LLP, special New York counsel to the Borrower
and the Guarantors.

(i) Property Certification. On the Closing Date, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer on behalf of the Borrower certifying, as of the Closing Date, that in
all material respects that (i) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to
its Oil and Gas Properties evaluated in the Initial Reserve Report which would
require the Borrower or any Guarantor to deliver Hydrocarbons either generally
or produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (ii) none of their Oil and Gas
Properties have been sold since the date of the Initial Reserve Report, except
as set forth on an exhibit to the certificate, which certificate shall list all
such Properties sold, (iii) (a) the Borrower or the other Credit Parties own
good and defensible title to the Oil and Gas Properties evaluated in the Initial
Reserve Report and such Properties are free of all Liens except for Permitted
Liens subject to the Orders, the Hedging Order and the Cash Management Order and
(b) the Credit Parties have title information evidencing title to at least 80%
of the total PV-9 of the Oil and Gas Properties of the Credit Parties set forth
in the Initial Reserve Report, and (iv) attached to the certificate is a list of
all marketing agreements entered into by a Credit Party subsequent to the later
of the Closing Date or the Initial Reserve Report which the Borrower could
reasonably be expected to have been obligated to list on Schedule 7.19 had such
agreement been in effect on the Closing Date.

(j) Initial Reserve Report. The Administrative Agent and the Lenders shall have
received the Initial Reserve Report (it being agreed and understood that this
condition has already been satisfied).

(k) Restructuring Support Agreement. The Restructuring Support Agreement shall
be in full force and effect, shall not have been amended, waived or otherwise
modified without the prior written consent of the Required Lenders, and no
breach, default or event of default shall have occurred and be continuing
thereunder.

 

42



--------------------------------------------------------------------------------

(l) Lien Searches The Administrative Agent and the Lenders shall have received
appropriate Uniform Commercial Code search certificates reflecting no prior
Liens encumbering the Properties of the Borrower and the other Credit Parties
for the State of Delaware, other than those Liens being released on or prior to
the Closing Date or Permitted Liens (it being agreed and understood that this
condition has already been satisfied).

(m) KYC. To the extent requested in writing by the Administrative Agent or the
Lenders at least two (2) Business Days prior to the Closing Date, the
Administrative Agent and the Lenders shall have received, prior to the Closing
Date, and be reasonably satisfied in form and substance with, all documentation
and other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the USA PATRIOT Act.

(n) Interim Order. The Bankruptcy Court shall have entered the Interim DIP
Order, which shall have been entered no later than three (3) Business Days after
the Petition Date, which Interim DIP Order shall be in full force and effect and
shall not have been reversed, vacated or stayed, and shall not have been
amended, supplemented or otherwise modified without the prior written consent of
the Required Lenders.

(o) Initial Budget. The Administrative Agent and the Lenders shall have received
the Initial Budget (it being agreed and understood that this condition has
already been satisfied).

(p) Material Adverse Effect. Since December 31, 2019, there shall not have
occurred a Material Adverse Effect.

(q) Financing Statements. Each Uniform Commercial Code financing statement
requested by the Required Lenders shall have been (or will be substantially
contemporaneously) filed.

(r) [Reserved].

(s) Closing Date. The Closing Date shall have occurred on or before the date
that is five (5) Business Days after the Petition Date.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
to a Lender unless the Administrative Agent shall have received written notice
from such Lender at least one (1) Business Day prior to the Closing Date
specifying its objection thereto.

Section 6.02 Conditions to Borrowing of Loans on the Full Availability Date. The
obligations of the Lenders to make Loans to the Borrower on and after the Full
Availability Date is subject to the satisfaction (or waiver in writing by the
Required Lenders) of the following conditions precedent:

(a) Final DIP Order. The Bankruptcy Court shall have entered the Final DIP Order
no later than forty (40) calendar days after the Petition Date, which shall be
in full force and effect and shall not have been reversed, vacated or stayed,
and shall not have been amended, supplemented or otherwise modified without the
prior written consent of the Required Lenders.

 

43



--------------------------------------------------------------------------------

(b) Representations and Warranties; No Default. Each of the representations and
warranties of Parent Guarantor, the Borrower and the other Credit Parties
contained in Article VII shall be true and correct in all material respects
(except in the case of any representation or warranty which expressly relates to
a given date or period, such representation or warranty shall be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be); provided, that to the extent that any
representation or warranty is qualified by or subject to a “material adverse
effect”, “material adverse change” or similar term or qualification, the same
shall be true and correct in all respects. No Default or Event of Default shall
have occurred and be continuing at such time.

(c) Restructuring Support Agreement. The Restructuring Support Agreement shall
be in full force and effect, shall not have been amended, waived or otherwise
modified without the prior written consent of the Required Lenders, and no
breach, default or event of default shall have occurred and be continuing
thereunder.

(d) Validity and Priority of Liens. The Collateral Agent, for the benefit of the
Secured Parties, shall have valid, binding, enforceable, non-avoidable, and
automatically and fully and properly perfected Liens on, and security interests
in, the Collateral, in each case, having the priorities set forth in the Orders
and subject only to the Carve-Out in all respects.

(e) Borrowing Request. The Administrative Agent shall have received a signed
Borrowing Request from the Borrower in respect of each applicable Loan in
accordance with the requirements of Section 2.03.

The borrowing of Loans on and after the Full Availability Date shall constitute
a representation and warranty by the Borrower as of the date of such extension
of credit that the conditions contained in this Section 6.02 have been satisfied
(or waived, if applicable).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Parent Guarantor and the Borrower jointly and severally represent and warrant to
the Lenders that:

Section 7.01 Debtors; Organization; Powers. Each Debtor is a debtor in the
Chapter 11 Cases. The Borrower and each other Credit Party is duly organized,
validly existing and, to the extent applicable, in good standing under the laws
of the jurisdiction of its organization, (subject to the Orders) has all
requisite power and authority, and (subject to the Orders) has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

Section 7.02 Authority; Enforceability. Subject to the Orders, the Transactions
are within the Borrower’s and each Guarantor’s corporate, limited liability
company, or partnership powers and have been duly authorized by all necessary
corporate, limited liability company or partnership action and, if required,
action by any holders of its Equity Interests (including any action required to
be taken by any class of directors, managers or supervisors, whether interested
or disinterested, as applicable, of the Borrower or any other Person, in order
to ensure the due authorization of the Transactions). Subject to the Orders,
each Loan Document to which the Borrower and each Guarantor is a party has been
duly executed and delivered by the Borrower and such Guarantor and constitutes a
legal, valid and binding obligation of the Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

 

44



--------------------------------------------------------------------------------

Section 7.03 Approvals; No Conflicts. Subject to the Orders, the Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including holders of its Equity Interests or any class of directors, managers
or supervisors, as applicable, whether interested or disinterested, of the
Borrower or any other Person), nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the Transactions, except such as have been
obtained or made and are in full force and effect, other than (i) the recording
and filing of the Security Instruments as required by this Agreement, and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default or an Event of Default under any provision of this
Agreement other than this Section 7.03 or could not reasonably be expected to
have a Material Adverse Effect, (b) will not violate any applicable law or
regulation or the limited liability company agreements, charter, by-laws or
other organizational documents of the Borrower or any other Credit Party or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture or other agreement regarding Debt binding upon the Borrower
or any other Credit Party or its Properties, or give rise to a right thereunder
to require any payment to be made by the Borrower or Credit Party and (d) will
not result in the creation or imposition of any Lien on any Property of the
Borrower or any other Credit Party (other than the Liens created by the Loan
Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders Ultra Petroleum’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2019, reported on by
Ernst & Young LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Parent Guarantor, the Borrower and the Borrower’s
Consolidated Restricted Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.

(b) Since the Petition Date, no Material Adverse Effect has occurred.

(c) Except as listed on Schedule 7.04(c), none of Parent Guarantor, the Borrower
or any Restricted Subsidiary has on the date hereof after giving effect to the
Transactions, any material Debt (including Disqualified Capital Stock) or any
material off-balance sheet liabilities or partnership liabilities that would be
required by GAAP to be reflected or noted in audited financial statements,
material liabilities for past due taxes, or any unusual forward or long-term
commitments or unrealized or anticipated losses from any such unfavorable
commitments, except as referred to or reflected or provided for in the financial
statements referred to in Section 7.04(a) and the other written information
provided by Borrower to Administrative Agent and the Lenders prior to the date
hereof.

Section 7.05 Litigation. Except (x) as set forth on Schedule 7.05 and (y) for
the Chapter 11 Cases, and (z) as may be subject to the automatic stay in the
Chapter 11 Cases, there are no actions, suits, investigations or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of Parent Guarantor or the Borrower, threatened in writing against or
affecting the Borrower or any other Credit Party (i) not fully covered by
insurance (except for normal deductibles), that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that are non-frivolous and challenge the validity or enforceability of any
Loan Document.

 

45



--------------------------------------------------------------------------------

Section 7.06 Environmental Matters. Except for matters set forth on Schedule
7.06 or that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect:

(a) Parent Guarantor, the Borrower and the Subsidiaries and each of their
respective Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws;

(b) Parent Guarantor, the Borrower and the Subsidiaries have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of Parent Guarantor, the Borrower or the Subsidiaries has
received any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s knowledge, threatened against Parent Guarantor, the Borrower
or any Subsidiary or any of their respective Properties or as a result of any
operations at such Properties;

(d) none of the Properties of Parent Guarantor, the Borrower or any Subsidiary
contain or have contained any: underground storage tanks; asbestos-containing
materials; landfills or dumps; hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or sites on or nominated for the
National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law, in
each case that would reasonably be expected to result in liability under
Environmental Law;

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from Parent Guarantor’s, the
Borrower’s or any Subsidiary’s Properties, there are no investigations,
remediations, abatements, removals, or monitorings of Hazardous Materials
required under applicable Environmental Laws at such Properties and, to the
knowledge of the Borrower, none of such Properties are adversely affected by any
Release or threatened Release of a Hazardous Material originating or emanating
from any other real property;

(f) none of Parent Guarantor, the Borrower or any Subsidiary has received any
written notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite Parent Guarantor’s,
the Borrower’s or any Subsidiary’s Properties and, to the Borrower’s knowledge,
there are no conditions or circumstances that could reasonably be expected to
result in the receipt of such written notice;

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of Parent Guarantor’s, the Borrower’s or the Subsidiaries’ Properties that
could reasonably be expected to form the basis for a claim for damages or
compensation; and

(h) Parent Guarantor and the Borrower have made available to the Administrative
Agent complete and correct copies of all material environmental site assessment
reports, and studies on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that have
been prepared within the last three (3) years and are in Parent Guarantor’s or
the Borrower’s possession and relating to Parent Guarantor’s, the Borrower’s or
any Subsidiary’s Properties or operations thereon.

 

46



--------------------------------------------------------------------------------

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Subject to the Orders, the Borrower and the Restricted Subsidiaries is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect, and possesses all licenses, permits, franchises, exemptions,
approvals and other governmental authorizations necessary for the ownership of
its Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Neither the Borrower nor any other Credit Party is in default nor has any
Change in Control or similar event or circumstance occurred that, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default under, or would require the Borrower or any other
Credit Party to Redeem or make any offer to Redeem under, any indenture, note,
credit agreement or similar instrument pursuant to which any Material Debt is
outstanding or by which the Borrower or any other Credit Party or any of their
Properties is bound.

(c) No Default or Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any other Credit
Party is required to register as an “investment company” or a company
“controlled” by an entity required to register as “investment company,” within
the meaning of, or subject to regulation under, the Investment Company Act of
1940, as amended.

Section 7.09 Taxes. Each of Parent Guarantor, the Borrower and the Restricted
Subsidiaries has timely filed or caused to be filed all federal income Tax
returns and reports, and all other material Tax returns and reports, required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Parent Guarantor, the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP (b) Taxes the nonpayment of which is permitted
or required by the Bankruptcy Code, or (c) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of Parent Guarantor, the Borrower
and the Restricted Subsidiaries in respect of Taxes and other governmental
charges are, in the reasonable opinion of the Borrower, adequate. (x) No Tax
Lien (other than an Excepted Lien) has been filed; and (y) except as could not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of the Borrower, no claim is being asserted with respect to any such Tax or
other such governmental charge.

Section 7.10 ERISA. Parent Guarantor, the Borrower, the Subsidiaries and each
ERISA Affiliate are in compliance with the applicable provisions of ERISA, the
Code, and other applicable law, with regards to the Benefit Plans, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Each Benefit Plan is, and has been, established and maintained in compliance
with its terms, applicable provisions of ERISA, the Code and other applicable
laws except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

(c) No act, omission or transaction has occurred which could result in the
imposition on Parent Guarantor, the Borrower or any Subsidiary (whether directly
or indirectly) of either a civil penalty assessed pursuant to subsections (i) or
(l) of section 502 of ERISA or a tax imposed pursuant to section 4975 of the
Code or breach of fiduciary duty liability damages under section 409 of ERISA,
except to the extent that such act, omission, or transaction would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, there are no pending
or, to the knowledge of Parent Guarantor or the Borrower, after due inquiry,
threatened claims, actions or lawsuits, or action by any Governmental Authority
(other than claims for benefits in the ordinary course), with respect to any
Plan.

(d) Except as would, individually or in the aggregate, reasonably be expected to
result in material liability, full payment when due has been made of all amounts
which Parent Guarantor, the Borrower, the Subsidiaries or any ERISA Affiliate is
required under the terms of each Benefit Plan or applicable law to have paid as
contributions to such Benefit Plan as of the date hereof.

(e) None of Parent Guarantor, the Borrower, or any Subsidiary, or any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA that provides benefits to retirees or
former employees of such entities, with respect to which its sponsorship of,
maintenance of or contribution to may not be terminated by Parent Guarantor, the
Borrower, a Subsidiary or an ERISA Affiliate, as the case may be, in its sole
discretion at any time without any material liability to Parent Guarantor, the
Borrower or any Subsidiary other than for benefits due as of, or claims incurred
prior to, the effective date of such termination, except where such a
termination is not allowed under applicable law (including, but not limited to,
the Consolidated Omnibus Budget Reconciliation Act of 1985).

(f) Neither Parent Guarantor, nor the Borrower, nor any Subsidiaries, nor any of
their respective ERISA Affiliates, sponsors, maintains or contributes to, or has
any obligation to contribute to, or any liability with respect to or obligation
under, any active or terminated Plan or multiemployer plan (as defined in
section 4001(a)(3) of ERISA).

(g) No Benefit Plan is subject to requirements under any law outside of the
United States.

Section 7.11 Disclosure; No Material Misstatements. The certificates, written
statements and reports, and other written information, taken as a whole,
furnished by or on behalf of the Borrower or any Guarantor to the Administrative
Agent and the Lenders in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading as of the date such information is dated or certified;
provided that (a) to the extent any such certificate, statement, report, or
information was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such certificate, statement, report, or
information (it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties, the Borrower represents only
that it is not aware of any material misstatement or omission therein. There are
no statements or conclusions in each Reserve Report which are based upon or
include material misleading information or fail to take into account known
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas

 

48



--------------------------------------------------------------------------------

Properties of the Borrower and the other Credit Parties and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
other Credit Parties do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate.

Section 7.12 Insurance. Parent Guarantor and the Borrower have insurance in
compliance with the requirements of Section 8.07.

Section 7.13 Restriction on Liens. After giving effect to the Orders, neither
the Borrower nor any other Credit Party is a party to any material agreement or
arrangement, or subject to any order, judgment, writ or decree, that restricts
its ability to grant Liens to the Administrative Agent for the benefit of the
Secured Parties on or in respect of their Properties to secure the Debt under
the Loan Documents, or restricts any Restricted Subsidiary from paying dividends
or making any other distributions in respect of its Equity Interests to Parent
Guarantor, the Borrower or any Restricted Subsidiary, or restricts any
Restricted Subsidiary from making loans or advances to Parent Guarantor, the
Borrower or any Restricted Subsidiary, or which requires the consent of other
Persons in connection therewith, except, in each case, for such encumbrances or
restrictions permitted under Section 9.14.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent from time to time (which shall promptly
furnish a copy to the Lenders), which shall upon disclosure be deemed a
supplement to Schedule 7.14, neither the Borrower nor any other Credit Party has
any subsidiaries. Neither Parent Guarantor nor the Borrower has any Foreign
Subsidiaries. Schedule 7.14 identifies, as of the Closing Date, each subsidiary
listed thereon as either a Restricted Subsidiary or Unrestricted Parent Entity,
and each Restricted Subsidiary on such schedule is wholly-owned by the Borrower
or another Restricted Subsidiary. As of the Closing Date, Schedule 7.14 sets
forth each Person (other than a subsidiary) in which Parent Guarantor, the
Borrower or a Restricted Subsidiary owns Equity Interests and the percentage of
all Equity Interests in such Person owned by Parent Guarantor, the Borrower or
such Restricted Subsidiary.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware, the name of the Borrower as listed in the public
records of its jurisdiction of organization is Ultra Resources, Inc., and the
organizational identification number of the Borrower in its jurisdiction of
organization is 6357887 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(i) in accordance with
Section 12.01). The Borrower’s chief executive offices are located at the
address specified in Section 12.01 (or as set forth in a notice delivered
pursuant to Section 8.01(i) and Section 12.01(c)). Each Guarantor’s jurisdiction
of organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its chief executive office is stated on
Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(i)).

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the other Credit Parties has good and defensible
title to substantially all of its Oil and Gas Properties, in each case, free and
clear of all Liens except Permitted Liens. The Borrower or the other Credit
Parties specified as the owner owns in all material respects the net interests
in production attributable to their Oil and Gas Properties as reflected in the
most recently delivered Reserve Report, and the ownership of such Properties
does not in any material respect obligate such Person to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property as
reflected in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in its net revenue interest in such
Property or the revenues therefrom.

 

49



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) all material leases and agreements necessary for the conduct of the
business of the Borrower and the other Credit Parties and (ii) all oil and gas
leases of the Borrower and the other Credit Parties are, in each case, valid and
subsisting and in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases referred to in the
foregoing clauses (i) and (ii), except the commencement of the Chapter 11 Cases.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the other Credit Parties, including all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and the
other Credit Parties to conduct their business in all material respects in the
same manner as their business has been conducted prior to the date hereof.

(d) All of the Properties of the Borrower and the other Credit Parties which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.

(e) The Borrower and each other Credit Party owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business (including databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
data), and the use thereof by the Borrower and such other Credit Party does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties of the Borrower and the other Credit Parties have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all applicable Governmental Requirements and in conformity with
the provisions of all leases, subleases or other contracts comprising a part of
the Oil and Gas Properties and other contracts and agreements forming a part of
the Oil and Gas Properties.

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require Parent Guarantor, the Borrower or any of the other Credit Parties
to deliver Hydrocarbons produced from their Oil and Gas Properties at some
future time, without then or thereafter receiving full payment therefor,
exceeding 2.5% of the aggregate annual production of gas from the Oil and Gas
Properties of Parent Guarantor, the Borrower and the other Credit Parties during
the most recent calendar year (on an mcf basis).

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, or hereafter either disclosed in writing to
the Administrative Agent or included in the most recently delivered Reserve
Report, no material agreements exist, which are not cancelable on 90 days’
notice or less without penalty or detriment, for the sale of the Borrower’s and
the other Credit Parties’ Hydrocarbon production (including calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that pertain to the sale of production at a fixed price and have a
maturity or expiry date of longer than six (6) months from the date hereof.

Section 7.20 Qualified ECP Counterparty. Schedule 7.20, as of the date hereof,
sets forth a list of all Swap Agreements of the Borrower and each other Credit
Party, the material terms thereof and the counterparty to each such agreement.
The Borrower is a Qualified ECP Counterparty

 

50



--------------------------------------------------------------------------------

Section 7.21 Use of Loans. Subject to the Orders, the proceeds of the Loans
shall be used (i) to pay interest, fees, costs and expenses related to the Loans
(including the reasonable, documented and invoiced fees, costs, disbursements
and expenses of the Agents and their counsel, financial advisors, consultants
and other professionals), (ii) to pay the reasonable, documented and invoiced
fees, costs and expenses of the estate professionals retained in the Chapter 11
Cases and approved by the Bankruptcy Court, (iii) to pay the fees, costs,
disbursements and expenses of the Lenders (including the reasonable, documented
and invoiced fees and expenses of the Specified Legal Counsel, the Specified
Financial Advisor, and such other consultants, local counsel, financial advisors
and other professionals as reasonably required by the Required Lenders), (iv) to
make all permitted payments of costs of administration of the Chapter 11 Cases,
(v) to pay such prepetition expenses as are consented to in writing by the
Required Lenders and approved by the Bankruptcy Court, (vi) to satisfy any
adequate protection obligations owing under the Orders; and (vii) for general
corporate and working capital purposes of the Debtors during the Chapter 11
Cases, in accordance with the Approved Budget (subject to the Permitted
Variance). Parent Guarantor, the Borrower and the Restricted Subsidiaries are
not engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board). No part of the proceeds of any Loan will be used for
any purpose which violates the provisions of Regulations T, U or X of the Board.
The Borrower will not request any Borrowing, and Parent Guarantor and the
Borrower shall not use, and Parent Guarantor and the Borrower shall procure that
their Subsidiaries and their respective directors, officers, employees and
agents shall not use, or lend, contribute or otherwise make available, the
proceeds of any Borrowing to any subsidiary, joint venture partner or any other
Person (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
knowingly or negligently result in the violation of any Sanctions applicable to
any party hereto (whether as underwriter, advisor, investor, lender, hedge
provider, facility or security agent or otherwise).

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, no proceeds of any Loans, cash collateral, the Carve Out or any other
funds shall be used to investigate, challenge, object to or contest the
validity, security, perfection, priority, extent or enforceability of any amount
due under, or the liens or claims granted under or in connection with the
facilities evidenced by this Agreement, the Pre-Petition Term Loan Documents or
the Pre-Petition RBL Loan Documents; provided that the official creditors’
committee, if any, shall be entitled to an investigation budget as provided in,
to the extent of, and for the limited purposes set forth in the Orders.

Section 7.22 [Reserved].

Section 7.23 Anti-Corruption Laws and Sanctions. Parent Guarantor and the
Borrower have implemented and maintain in effect such policies and procedures,
if any, as they reasonably deem appropriate, in light of their business and
international activities (if any), to ensure compliance by Parent Guarantor, the
Borrower and the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Parent Guarantor, the Borrower and the Subsidiaries and their respective
officers and employees and, to the knowledge of Parent Guarantor and the
Borrower, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) Parent Guarantor, the Borrower and the Subsidiaries or any of their
respective directors, officers or employees, or (b) to the knowledge of Parent
Guarantor or the Borrower, any agent of Parent Guarantor, the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

 

51



--------------------------------------------------------------------------------

Section 7.24 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

Section 7.25 Senior Debt Status. The Obligations constitute “Senior Debt”,
“Designated Senior Debt” or any similar designation under and as defined in any
agreement governing any senior subordinated or subordinated Debt and the
subordination provisions set forth in each such agreement are legally valid and
enforceable against the parties thereto.

Section 7.26 Security Instruments.

(a) The Security Instruments, including the Orders, are effective to create in
favor of the Collateral Agent, for the benefit of the Lenders and any other
Secured Parties, valid, binding, enforceable, non-avoidable and automatically
and fully and properly perfected Liens on, and security interests in, the
Collateral pledged under the Security Instruments and the Orders, in each case,
having the priorities set forth in the Orders and subject only to the Carve-Out
in all respects.

(b) Pursuant to the Orders, no filing or other action will be necessary to
perfect or protect such Liens and security interests; and

(c) Pursuant to and to the extent provided in the Orders, the Obligations
constitute allowed superpriority administrative expense claims in the Chapter 11
Cases under section 364(c) of the Bankruptcy Code, having priority over all
administrative expense claims and unsecured claims against such Credit Parties
now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all administrative expense claims of the kind specified in sections
503(b) and 507(b) of the Bankruptcy Code and all superpriority administrative
expense claims granted to any other Person (including avoidance actions and the
proceeds thereof), subject only to the Carve-Out in all respects, which claims
shall have recourse to all of the Credit Parties’ assets (including avoidance
actions and the proceeds thereof).

Section 7.27 PATRIOT Act. On the Closing Date, each Credit Party is in
compliance in all material respects with the material provisions of the PATRIOT
Act.

Section 7.28 Budget. The Initial Budget, each Approved Budget and each Updated
Budget is based upon good faith estimates and assumptions believed by management
of the Borrower to be reasonable at the time made, in light of the circumstances
under which they were made, it being recognized by the Administrative Agent and
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount. The Credit Parties have not failed to
disclose to the Required Lenders any material assumptions with respect to any of
the Initial Budget, each Approved Budget and each Updated Budget, and the
Borrower affirms the reasonableness of the material assumptions set forth in the
Initial Budget in all material respects.

Section 7.29 Orders. The Interim DIP Order is in full force and effect and has
not been vacated, reversed or rescinded or, without the prior written consent of
the Administrative Agent and Required Lenders, amended or modified and no appeal
of such order has been timely filed or, if timely filed, no stay pending such
appeal is currently effective. After entry of the Final DIP Order, the Final DIP
Order is in full force and effect and has not been vacated, reversed or
rescinded or, without the prior written consent of the Administrative Agent and
Required Lenders, amended or modified and no appeal of such order has been
timely filed or, if timely filed, no stay pending such appeal is currently
effective.

 

52



--------------------------------------------------------------------------------

Section 7.30 Bankruptcy Matters.

(a) The Chapter 11 Cases were commenced on the Petition Date, in accordance with
applicable law, including the Bankruptcy Code and any local rules, regulations
or procedures, and proper notice thereof under the circumstances, and proper
notice under the circumstances of (x) the motion seeking approval of the Loan
Documents and entry of the Orders, as applicable and (y) the hearings for the
approval of the Interim DIP Order have been held by the Bankruptcy Court.

(b) After the entry of the Orders, the Obligations will constitute a
Superpriority DIP Claim (as defined in the Orders) and the liens securing the
Obligations shall be senior secured, valid, enforceable and automatically and
properly perfected priming liens, having the priorities set forth in the Orders,
subject to the Carve-Out in all respects.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, each of Parent
Guarantor and the Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) [Reserved].

(b) Quarterly and Monthly Financial Statements.

(i) Not later than 45 days (or such longer period as allowed under applicable
law or regulation) after the end of each of the first three fiscal quarters of
each fiscal year of Ultra Petroleum, commencing with the fiscal quarter ending
June 30, 2020, its consolidated balance sheet and related statements of
operations, owners’ equity and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of Ultra
Petroleum and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(ii) Not later than 40 days after the end of each calendar month of Ultra
Petroleum, commencing with the calendar month ending May 31, 2020, its
consolidated balance sheet and related statements of operations, owners’ equity
and cash flows as of the end of and for such month and the then elapsed portion
of the fiscal year, all certified by one of its Financial Officers as presenting
fairly in all material respects the financial condition and results of
operations of Ultra Petroleum and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer—Compliance. Concurrently with any delivery
of financial statements under Section 8.01(b), a compliance certificate of a
Financial Officer in substantially the form of Exhibit D hereto (i) certifying
as to whether a Default then exists and, if a Default then exists, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) stating whether any change in GAAP or in the application
thereof that is applicable to the Borrower has occurred since December 31, 2019
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate.

 

53



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Report of Swap Agreements. Concurrently with any delivery of a Variance
Report under Section 8.21(b), a report setting forth as of the date immediately
prior to the date of required delivery, a true and complete summary of all Swap
Agreements of the Borrower and each other Credit Party as of such date,
including the material terms thereof (including the type, term, effective date,
and maturity date) and notional amounts or volumes set forth for each month
during the term of such Swap Agreement, the estimated net mark-to-market value
therefor, any new credit support agreements relating thereto (other than Loan
Documents), any margin required or supplied under any credit support document,
and the counterparty to each such agreement.

(f) [Reserved].

(g) Certificate of Insurer—Insurance Coverage. At the request of the
Administrative Agent (at the direction of the Required Lenders), concurrently
with any delivery of financial statements under Section 8.01(a), one or more
certificates of insurance coverage and endorsements from Parent Guarantor’s
insurance broker or insurers with respect to the insurance required by
Section 8.07, and, if requested by the Administrative Agent (at the direction of
any Lender), copies of the applicable policies.

(h) SEC and Other Filings; Reports to Shareholders. For so long as any Credit
Party is a publicly traded company, then promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by such Credit Party with the SEC, or with any national
securities exchange, or distributed by such Credit Party to its shareholders
generally, as the case may be.

(i) [Reserved].

(j) Production Report and Lease Operating Statements. Concurrently with any
delivery of a Reserve Report under Section 8.12, (i) a report setting forth, for
each calendar month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties of the Borrower and the Guarantors, and
(ii) a report setting forth, for each calendar quarter during the then current
fiscal year to date, the related ad valorem, severance and production taxes and
lease operating expenses attributable to such production and incurred for each
such calendar quarter.

(k) [Reserved].

(l) Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of Parent Guarantor, the Borrower or any Restricted
Subsidiary (including any Benefit Plan and any reports, reportable event
notices, or other information required to be filed with the Internal Revenue
Service, the Department of Labor and/or the PBGC with respect thereto under the
Code or under ERISA), or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent may reasonably request (acting
at the direction of the Required Lenders).

Documents required to be delivered pursuant to Section 8.01(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent Guarantor or the Borrower
posts such documents, or provides a link thereto on Parent Guarantor’s or the
Borrower’s public website; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

54



--------------------------------------------------------------------------------

The Administrative Agent may make available to the Lenders materials and/or
information provided by or on behalf of Parent Guarantor and/or the Borrower
hereunder (collectively, “Company Materials”) by posting the Company Materials
on SyndTrak or another similar electronic system (the “Platform”). Parent
Guarantor and the Borrower hereby acknowledge that certain of the Lenders may
from time to time elect to be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”) and the Borrower hereby agrees that
(w) all Company Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Company Materials “PUBLIC,” Parent Guarantor and the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Company Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to Parent Guarantor, the Borrower or their respective securities for purposes of
United States Federal and state securities laws; (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of any
information on the Platform. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR
OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT WITH RESPECT TO COMPANY
MATERIALS OR THE PLATFORM. The Lenders acknowledge that Company Materials may
include material non-public information of the Credit Parties and should not be
made available to any personnel who do not wish to receive such information or
who may be engaged in investment or other market-related activities with respect
to any Credit Party’s securities. None of the Administrative Agent or any
Related Party thereof shall have any liability to the Credit Parties, the
Lenders or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) relating to use by any
Person of the Platform or delivery of the Company Materials and other
information through the Platform.

Section 8.02 Notices of Material Events. In addition to the notices required
under Section 8.01 and Section 8.10(b), the Borrower will furnish to the
Administrative Agent prompt (and in any event within five (5) Business Days of a
Responsible Officer becoming aware thereof) written notice (and the notice at
issue in the case of clause (e) below) of the following:

(a) the occurrence of any Default;

(b) other than the Chapter 11 Cases, the filing or commencement of, or the
threat in writing of, any action, suit, proceeding, investigation or arbitration
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any other Credit Party not previously disclosed in writing to the
Lenders that could reasonably be expected to result in a Material Adverse
Effect, or the occurrence of any adverse development in any such action, suit,
proceeding, investigation or arbitration that is reasonably expected to result
in a Material Adverse Effect;

 

55



--------------------------------------------------------------------------------

(c) other than the Chapter 11 Cases, the filing or commencement of, or the
threat in writing of, any action, suit, proceeding, investigation or arbitration
by or before any arbitrator or Governmental Authority that (i) constitutes a
material adverse claim against, or asserts a material cloud upon the Borrower’s
or any other Credit Party’s title to, any material Oil and Gas Properties or
other Collateral pledged pursuant to the Security Instruments or (ii) otherwise
attacks the validity or (other than by asserting a Permitted Lien) the priority
of the Administrative Agent’s Liens in any material Oil and Gas Properties or
other Collateral pledged pursuant to the Security Instruments, or of the
Security Instruments under which such Oil and Gas Properties or other Collateral
is mortgaged or pledged;

(d) the occurrence of any ERISA Event that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and

(e) any written notices or material information delivered to holders of any of
the 2022 Notes, the 2024 Notes or the 2025 Notes or Pre-Petition RBL Lenders or
the Pre-Petition Term Loan Lenders.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. Parent Guarantor and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect. Parent Guarantor and the Borrower
will, and will cause each Restricted Subsidiary to maintain its legal existence
in Delaware, another State within the United States of America or the District
of Columbia.

Section 8.04 [Reserved].

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Loans in accordance with the terms hereof, and Parent Guarantor and the
Borrower will, and will cause each Restricted Subsidiary to, do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Loan Documents.

Section 8.06 Operation and Maintenance of Properties. Parent Guarantor and the
Borrower, at their own expense, will, and will cause each Restricted Subsidiary
to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including applicable proration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and depletion excepted) all of its Oil and Gas Properties, except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and do all other things necessary to
keep unimpaired its rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except in each case where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards, the obligations
required by the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(e) To the extent the Borrower or another Credit Party is not the operator of
any Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06, but failure of the operator so to comply will not
constitute a Default or an Event of Default hereunder.

Section 8.07 Insurance. Parent Guarantor and the Borrower will, and will cause
each Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, (a) all insurance policies sufficient for the compliance by
each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in such amounts and against such risks as
are customarily maintained by companies similarly situated and engaged in the
same or a similar business for the assets and operations of Parent Guarantor,
the Borrower and the Restricted Subsidiaries (it being understood and agreed
that the Borrower and its Subsidiaries may self-insure to the extent and in a
manner customary for companies engaged in the same or similar business of
similar size and financial condition). Subject to Section 8.20, the Collateral
Agent shall be named as additional insureds in respect of such liability
insurance policies, and the Collateral Agent shall be named as a loss payee with
respect to property loss insurance covering Collateral and such policies shall
provide that the Administrative Agent shall receive not less than 30 days’ prior
notice of cancellation or non-renewal (or, if less, the maximum advance notice
that the applicable carrier will agree to provide).

Section 8.08 Books and Records; Inspection Rights. Parent Guarantor and the
Borrower will, and will cause each Restricted Subsidiary to, keep proper books
of record and account in which full, true and correct entries in conformity with
GAAP are made of all dealings and transactions in relation to its business and
activities (to the extent required by GAAP). Parent Guarantor and the Borrower
will, and will cause each Restricted Subsidiary to, permit any representatives
designated by the Administrative Agent (at the direction of the Required
Lenders), upon reasonable prior notice, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as reasonably requested, and at the sole
expense of Borrower.

Section 8.09 Compliance with Laws. Parent Guarantor and the Borrower will, and
will cause each Restricted Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Parent
Guarantor and the Borrower will maintain in effect and enforce such policies and
procedures, if any, as it reasonably deems appropriate, in light of its
businesses and international activities (if any), to ensure compliance by Parent
Guarantor, the Borrower, their Subsidiaries and each of their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

57



--------------------------------------------------------------------------------

Section 8.10 Environmental Matters.

(a) Each of Parent Guarantor and the Borrower will at its sole expense:
(i) comply, and cause its Properties and operations and each Subsidiary and each
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, to the extent the breach thereof could be reasonably
expected to have a Material Adverse Effect; (ii) not Release or threaten to
Release, and cause each Subsidiary not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of Parent Guarantor’s, the
Borrower’s or their Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by Parent Guarantor’s, the Borrower’s or any of
their Subsidiaries’ operations except in compliance with applicable
Environmental Laws, to the extent such Release or threatened Release could
reasonably be expected to have a Material Adverse Effect; (iii) timely obtain or
file, and cause each Subsidiary to timely obtain or file, all Environmental
Permits, if any, required under applicable Environmental Laws to be obtained or
filed in connection with the operation or use of Parent Guarantor’s, the
Borrower’s or their Subsidiaries’ Properties, to the extent such failure to
obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion, and cause each
Subsidiary to promptly commence and diligently prosecute to completion, any
assessment, evaluation, investigation, monitoring, containment, cleanup,
removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, present or future Release or threatened Release of any
Hazardous Material on, under, about or from any of Parent Guarantor, the
Borrower’s or their Subsidiaries’ Properties, to the extent failure to do so
could reasonably be expected to have a Material Adverse Effect; (v) conduct, and
cause its Subsidiaries to conduct, their respective operations and businesses in
a manner that will not expose any Property or Person to Hazardous Materials that
could reasonably be expected to cause Parent Guarantor, the Borrower or their
Subsidiaries to owe damages or compensation that could reasonably be expected to
cause a Material Adverse Effect; and (vi) establish and implement, and shall
cause each Subsidiary to establish and implement, such procedures as may be
necessary to continuously determine and assure that Parent Guarantor’s, the
Borrower’s and their Subsidiaries’ obligations under this Section 8.10(a) are
timely and fully satisfied, to the extent failure to do so could reasonably be
expected to have a Material Adverse Effect.

(b) If Parent Guarantor, the Borrower or any Subsidiary receives written notice
of any action or, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any Person against Parent Guarantor, the
Borrower or their Subsidiaries or their Properties, in each case in connection
with any Environmental Laws, the Borrower will within five (5) days after any
Responsible Officer obtains actual knowledge thereof give written notice of the
same to Administrative Agent if the Borrower could reasonably anticipate that
such action will result in liability (whether individually or in the aggregate)
in excess of $1,000,000, not fully covered by insurance, subject to normal
deductibles.

(c) In connection with any acquisition by Parent Guarantor, the Borrower or any
Restricted Subsidiary of any Oil and Gas Property, other than an acquisition of
additional interests in Oil and Gas Properties in which Parent Guarantor, the
Borrower or any Restricted Subsidiary previously held an interest, to the extent
Parent Guarantor, the Borrower or such Restricted Subsidiary obtains or is
provided with same, Parent Guarantor and the Borrower will, and will cause each
Restricted Subsidiary to, promptly following Parent Guarantor, the Borrower’s or
such Restricted Subsidiary’s obtaining or being provided with the same, deliver
to the Administrative Agent such final and non-privileged material environmental
reports of such Oil and Gas Properties as are reasonably requested by the
Administrative Agent (at the direction of the Required Lenders).

 

58



--------------------------------------------------------------------------------

Section 8.11 Further Assurances.

(a) Each of Parent Guarantor and the Borrower at its sole expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent (at the direction of the
Required Lenders) to comply with, cure any defects or accomplish the conditions
precedent, covenants and agreements of Parent Guarantor, the Borrower or any
Restricted Subsidiary, as the case may be, in the Loan Documents, including the
Notes, or to further evidence and more fully describe the collateral intended as
security for the Obligations, or to correct any omissions in this Agreement or
the Security Instruments, or to state more fully the obligations secured
therein, or to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents that may be reasonably
necessary or appropriate in connection therewith.

(b) Parent Guarantor and the Borrower hereby authorize, but do not obligate, the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, describing all or any part of the Collateral without the
signature of the Borrower or any Guarantor where permitted by law. A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.

Section 8.12 Reserve Reports.

(a) On or before each date set out in the right column of the following table,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report evaluating the Oil and Gas Properties of the Borrower and the Guarantors
as of the date set out in the same line in the left column of such table:

 

As-of Date    Delivery Date

July 1, 2020 and each July 1 thereafter

   the next following September 1

January 1, 2021 and each January 1 thereafter

   the next following March 1

(b) The Reserve Report as of January 1 of each year shall be prepared by one or
more Approved Petroleum Engineers, and the Reserve Report as of July 1 of each
year shall be prepared either by Approved Petroleum Engineers or, at the
Borrower’s option, by the internal reserve engineering staff of the Borrower in
accordance with the procedures used in the immediately preceding Reserve Report.

Section 8.13 Title Information. On or before the delivery to the Administrative
Agent and the Lenders of each Reserve Report required by Section 8.12(a), the
Borrower shall certify that (i) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to
its Oil and Gas Properties evaluated in such Reserve Report which would require
the Borrower or any Guarantor to deliver Hydrocarbons either generally or
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (ii) none of their Oil and Gas
Properties have been sold since the date of the last Reserve Report, except as
set forth on an exhibit to the certificate, which certificate shall list all
such Properties sold, (iii) the Borrower or the other Credit Parties own good
and defensible title to the Oil and Gas Properties evaluated in such Reserve
Report and such Properties are free of all Liens

 

59



--------------------------------------------------------------------------------

except for Permitted Liens, except for the Oil and Gas Properties identified as
sold pursuant to clause (ii) above, (iv) attached to the certificate is a list
of all marketing agreements entered into by a Credit Party subsequent to the
later of the Closing Date or the Initial Reserve Report which the Borrower could
reasonably be expected to have been obligated to list on Schedule 7.19 had such
agreement been in effect on the Closing Date, and (v) the Credit Parties have
title information evidencing title to at least 80% of the total PV-9 of the Oil
and Gas Properties of the Credit Parties set forth in the Initial Reserve
Report.

Section 8.14 [Reserved].

Section 8.15 Unrestricted Parent Entities. Parent Guarantor and the Borrower:

(a) will cause the management, business and affairs of each of Parent Guarantor,
the Borrower, the Restricted Subsidiaries and the Unrestricted Parent Entities
to be conducted in such a manner (including, without limitation, by keeping
separate books of accounts, furnishing separate financial statements of any
Unrestricted Parent Entities to potential creditors and creditors thereof and by
not permitting Properties of Parent Guarantor, the Borrower, and the respective
Restricted Subsidiaries to be commingled) so that each Unrestricted Parent
Entity that is a corporation will be treated as a corporate entity separate and
distinct from Parent Guarantor, the Borrower and the Restricted Subsidiaries;

(b) will not, and will not permit any Restricted Subsidiaries to incur, assume,
guarantee or be or become liable for any Debt of any Unrestricted Parent
Entities; and

(c) will not permit any Unrestricted Parent Entity to hold any Equity Interest
in, or any Debt of, Parent Guarantor, the Borrower or any Restricted Subsidiary.

Section 8.16 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide to each Credit
Party (other than the Borrower) such funds or other support as may be needed
from time to time by such Credit Party in order for such Credit Party to honor
its Obligations with respect to any Swap Agreements or CFTC Hedging Obligations
for which it is liable, whether such Swap Agreements or CFTC Hedging Obligations
are entered into directly by such Credit Party or are guaranteed under the
Guaranty and Collateral Agreement (provided, however, that the Borrower shall
only be liable under this Section 8.16 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 8.16, or otherwise under this Agreement or any Loan Document, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of the Borrower under this
Section 8.16 shall remain in full force and effect until this Agreement is
terminated in accordance with its terms. Borrower intends that this Section 8.16
constitute a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 8.17 ERISA Compliance

(a) Parent Guarantor and the Borrower will promptly furnish and will cause the
Subsidiaries and any ERISA Affiliate to promptly furnish to the Administrative
Agent after written request therefor by the Administrative Agent (at the
direction of the Required Lenders), copies of each annual and other report with
respect to each material Benefit Plan, Plan or any trust created thereunder, and
promptly upon becoming aware of the occurrence of any “prohibited transaction,”
as described in section 406 of ERISA or in section 4975 of the Code for which no
exemption exists or is available by statute, regulation, administrative
exemption, or otherwise, in connection with any material Benefit Plan, Plan or
any trust created thereunder and that is reasonably expected to result in
liability to Parent

 

60



--------------------------------------------------------------------------------

Guarantor, the Borrower or any Subsidiary that could reasonably be expected to
have Material Adverse Effect, a written notice signed by the President or the
principal Financial Officer, the Subsidiary or the ERISA Affiliate, as the case
may be, specifying the nature thereof, what action Parent Guarantor, the
Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed by the IRS
or the Department of Labor with respect thereto.

(b) Parent Guarantor and the Borrower will and will cause each of the
Subsidiaries and any Affiliate to (i) maintain each Benefit Plan in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other applicable law; and (ii) take no action or omission that could reasonably
be expected to result in an ERISA Event.

Section 8.18 [Reserved].

Section 8.19 [Reserved].

Section 8.20 Post-Closing Date Deliverables.

(a) Maintenance of Ratings. The Parent Guarantor shall obtain and maintain the
Credit Ratings (but not any specific Credit Rating) from and after the date that
is thirty (30) calendar days from the Closing Date (or such longer period as the
Administrative Agent may agree (at the direction of Required Lenders)).

(b) Insurance. As promptly as practicable after the Closing Date (and no later
than fourteen (14) calendar days after the Closing Date (or such longer period
as the Administrative Agent may agree (at the direction of Required Lenders))),
the Borrower shall provide to the Administrative Agent the insurance
certificates required pursuant to Section 8.07).

Section 8.21 Chapter 11 Reporting.

(a) Updated Budget. Not later than 12:00 p.m. New York City time on June 12,
2020 and on each fourth Friday thereafter (such delivery date, a “Budget
Delivery Date”), the Borrower shall deliver to the Specified Financial Advisor a
supplement to the most-recent Approved Budget covering the 13-week period
commencing with the day immediately following such Budget Delivery Date and
shall be substantially consistent with the form set forth in the Initial Budget
(each such supplement, an “Updated Budget”). Each Updated Budget shall be
acceptable to the Required Lenders (which approval may be evidenced by email
confirmation from the Specified Financial Advisor); provided that the Required
Lenders shall be deemed to have approved an Updated Budget unless Lenders
constituting the Required Lenders or the Specified Financial Advisor shall have
objected to such Updated Budget in writing (including via email) within three
(3) Business Days after delivery of such Updated Budget by the Borrower to the
Specified Financial Advisor. Upon the approval of the Updated Budget as
specified in the immediately preceding sentence, such Updated Budget shall
constitute the then-approved Approved Budget effective as of the Budget Delivery
Date of such Updated Budget.

(b) Variance/Liquidity Reporting. Not later than 12:00 p.m. New York City time
on May 29, 2020 and on each Friday thereafter (or, if such Friday is not a
Business Day, the next Business Day thereafter) (such delivery date, a “Variance
Report Date”), the Borrower shall deliver to the Specified Financial Advisor a
variance report (each, a “Variance Report”) setting forth, in reasonable detail,
any differences between (x) actual aggregate disbursements for the applicable
Variance Reporting Period and (y) projected aggregate disbursements for such
Variance Reporting Period set forth in the Approved Budget. Each Variance Report
shall include a certification by a Financial Officer of the Borrower that there
has been no Default or Event of Default under Section 9.01(d) during the period
covered by the Variance Report.

 

61



--------------------------------------------------------------------------------

(c) Management Conference Calls. The Borrower shall arrange for a teleconference
with the Specified Financial Advisor (the “Management Conference Call”) to take
place at least once every other calendar week (at such time as is mutually
agreed by the Borrower and the Specified Financial Advisor), which Management
Conference Call shall (i) require participation by at least one senior member of
the Borrower’s management team and (ii) include discussion of the Variance
Report, the Chapter 11 Cases, the financial and operational performance of Ultra
Petroleum, Parent Guarantor, the Borrower and their Subsidiaries, and such other
matters as may be requested by the Specified Financial Advisor (after reasonable
prior notice to the Borrower).

(d) Advance Notice of Pleadings. As soon as reasonably practicable (and no later
than two (2) Business Days (unless two (2) Business Days is not reasonably
practicable in which case, as reasonably practicable thereafter)) in advance of
filing with the Bankruptcy Court, all proposed orders and pleadings related to
the Loans and the Loan Documents, any other financing or use of cash collateral,
any sale or other disposition of Collateral outside the ordinary course, cash
management, Adequate Protection Liens, any plan of reorganization and/or any
disclosure statement related thereto (and, in the case of the “second day”
orders), which shall be in form and substance reasonably satisfactory to the
Required Lenders.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full, each of Parent
Guarantor and the Borrower covenants and agrees with the Lenders that:

Section 9.01 Chapter 11 Cases; Milestones; Permitted Variance; Minimum
Liquidity. Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to:

(a) Milestones. Fail to comply with any of the milestones set forth on Schedule
9.01 hereto (the “Milestones”).

(b) Chapter 11 Cases.

(i) Except for the Carve-Out, incur, create, assume, suffer to exist or permit,
or file any motion seeking, any other superpriority claim which is pari passu
with, or senior to, the Obligations (except as may be set forth in the Orders or
the Hedging Order) without the prior written consent of the Required Lenders.

(ii) Incur, create, assume, suffer to exist or permit or file any motion
seeking, any lien which is pari passu with, or senior to, the liens granted
hereunder (except as may be set forth in the Orders or the Hedging Order)
without the prior written consent of the Required Lenders.

(iii) Make or permit to be made any amendment, modification, supplement or
change to the Orders, the Cash Management Order or the Hedging Order, as
applicable, (other than technical modifications to correct grammatical,
ministerial or typographical errors) without the prior written consent of the
Required Lenders (which may be evidenced by email).

 

62



--------------------------------------------------------------------------------

(iv) Commence any adversary proceeding, contested matter or other action (or
otherwise support any party) asserting any claims or defenses or otherwise
against (or asserting any surcharge under section 506(c) or otherwise against)
the Administrative Agent, any Lender, any other Secured Party and any of the
Pre-Petition RBL Lenders, Pre-Petition RBL Agent, Pre-Petition Term Loan Lenders
or Pre-Petition Term Loan Agent with respect to this Agreement, the other Loan
Documents, the transactions contemplated hereby or thereby, the Pre-Petition RBL
Loan Documents, the Pre-Petition Term Loan Documents, the other documents or
agreements executed or delivered in connection therewith or the transactions
contemplated thereby.

(v) File any motion or application with the Bankruptcy Court with regard to
actions taken outside the ordinary course of business of the Credit Parties
without consulting with the Lenders or their advisors and providing the Lenders
or their advisors prior (in any case, not less than two (2) Business Days’ (or
such lesser time as may be acceptable to Required Lenders in their reasonable
discretion)) notice and the opportunity to review and comment on each such
motion.

(vi) (a) Obtain or seek to obtain any stay from the Bankruptcy Court on the
exercise of the Administrative Agent’s or any Lender’s remedies hereunder or
under any other Loan Document, except as specifically provided in the Orders, or
(b) without the consent of the Required Lenders, file, solicit votes with
respect to or support any chapter 11 plan or debtor in possession financing
unless such plan is the Plan of Reorganization.

(c) Permitted Variance. Notwithstanding the Approved Budget, without the consent
of the Required Lenders (which may be communicated by e-mail from the Specified
Financial Advisor), as of any Variance Testing Date, permit any variance of
(x) the actual aggregate disbursements for the applicable Variance Testing
Period in excess of (y) projected aggregate disbursements for such Variance
Testing Period set forth in the Approved Budget (excluding, in each case of
clauses (x) and (y), for purposes of this calculation, (i) payments of
professional fees and expenses in connection with the Chapter 11 Cases and
(ii) termination payments pursuant to any Swap Agreement) to exceed 15% of such
projected amounts (such permitted variance, the “Permitted Variance” and, such
limitation, the “Budget Covenant”).

(d) Minimum Liquidity. At any time following the entry of the Final DIP Order,
permit Liquidity to be less than $5,000,000.

Section 9.02 Debt. Parent Guarantor and the Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, assume or suffer to exist
any Debt, except:

(a) the Notes or other Obligations arising under the Loan Documents;

(b) Debt under Capital Leases or that constitutes Purchase Money Indebtedness;
provided that the sum of the aggregate principal amount of all Debt described in
this Section 9.02(b) at any one time outstanding shall not exceed $1,000,000 in
the aggregate;

(c) intercompany Debt owing by the Borrower or any Guarantor to the Borrower or
any Guarantor;

(d) Debt constituting a guaranty by Borrower or any other Credit Party of other
Debt permitted to be incurred under this Section 9.02;

(e) the 2022 Notes, the 2024 Notes and the 2025 Notes, in each case, in an
aggregate principal amount not to exceed the aggregate principal amount thereof
outstanding on the Closing Date;

 

63



--------------------------------------------------------------------------------

(f) (i) Debt under the Pre-Petition RBL Loan Documents in an aggregate principal
amount not to exceed the aggregate principal amount thereof outstanding on the
Closing Date, and (ii) Debt under the Pre-Petition Term Loan Documents in an
aggregate principal amount not to exceed the aggregate principal amount thereof
outstanding on the Closing Date;

(g) Debt under Swap Agreements permitted pursuant to Section 9.18;

(h) Debt existing as of the Closing Date and set forth on Schedule 9.02; and

(i) other Debt not to exceed $500,000 at any time outstanding.

Section 9.03 Liens. Parent Guarantor and the Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any of its Properties (now owned or hereafter acquired), except:

(a) Liens securing the Obligations;

(b) Excepted Liens;

(c) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(b) but only on the Property under lease or the Property purchased,
constructed or improved with such Purchase Money Indebtedness;

(d) Adequate Protection Liens;

(e) Liens securing Debt permitted by Section 9.02(f) and Liens securing the 2024
Notes, in each case, provided that such Lien are junior in priority to the Liens
securing the Obligations pursuant to the Orders;

(f) Liens existing as of the Closing Date and set forth on Schedule 9.03; and

(g) other Liens not to exceed $500,000 at any time outstanding, provided such
Liens do not secure Debt that is Debt for borrowed money.

Section 9.04 Limitation on Restricted Payments.

(a) The Parent Guarantor and the Borrower shall not, and shall not permit any
Restricted Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of the Parent Guarantor’s, Borrower’s or any Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment by the Parent
Guarantor, the Borrower or any Restricted Subsidiary in connection with any
merger or consolidation involving the Parent Guarantor, the Borrower or any
Restricted Subsidiary other than (A) dividends or distributions by UP Energy or
the Borrower (x) to permit Ultra Petroleum to make tax payments required under
applicable Law or (y) in connection with fees and expenses and other
administrative costs associated with the winding down of Ultra Petroleum, in
each case of clause (x) and (y), in accordance with the Plan of Reorganization
and the Approved Budget (including the Permitted Variance), (B) dividends or
distributions by a Restricted Subsidiary, so long as, in the case of any
dividend or distribution payable on or in respect of any Equity Interests issued
by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the Restricted
Subsidiary holding such Equity Interests receives at least its pro rata share of
such dividend or distribution and (C) payments made in respect of any stock
appreciation rights or similar benefits plans);

 

64



--------------------------------------------------------------------------------

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Parent Guarantor or the Borrower) any Equity Interests of the Parent Guarantor
or the Borrower;

(iii) make any principal payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Subordinated Debt of the
Parent Guarantor, the Borrower or any Restricted Subsidiary (excluding any
intercompany Debt between or among the Parent Guarantor and any of its
Restricted Subsidiaries); or

(iv) make any Restricted Investment (all such payments and other actions set
forth in these clauses (i) through (iv) (other than any exception thereto) being
collectively referred to as “Restricted Payments”).

Section 9.05 [Reserved].

Section 9.06 Nature of Business; International Operations. Parent Guarantor and
the Borrower will not, and will not permit any Restricted Subsidiary to, allow
any material change to be made in the character of its business as a company
engaged in the Oil and Gas Business. From and after the date hereof, Parent
Guarantor, the Borrower and the Restricted Subsidiaries will not acquire or
commit to acquire any Oil and Gas Properties (other than Permitted Investments)
and the Borrower and the Restricted Subsidiaries will not form or acquire any
Subsidiaries, including any Foreign Subsidiaries. Parent Guarantor shall not
directly own any interest in any Oil and Gas Property. Any Oil and Gas
Properties of the Credit Parties will at all times be owned by the Borrower or
one or more Restricted Subsidiaries.

Section 9.07 [Reserved].

Section 9.08 ERISA Compliance. Parent Guarantor and the Borrower will not, and
will not permit any Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower or a Subsidiary could be subjected to either
a civil penalty assessed pursuant to subsections (i) or (l) of section 502 of
ERISA or a tax imposed by section 4975 of the Code, except where such penalty or
tax could not reasonably be expected to have a Material Adverse Effect.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, Parent Guarantor, the Borrower, a Subsidiary
or any ERISA Affiliate is required to pay as contributions thereto, except where
such failure could not reasonably be expected to have a Material Adverse Effect.

(c) Adopt, sponsor, contribute to, assume an obligation to contribute to, or
incur any liabilities, contingent or otherwise, or permit any ERISA Affiliate to
adopt, sponsor, contribute to, assume an obligation to contribute to, or incur
any liabilities, contingent or otherwise with respect to, (i) any employee
welfare benefit plan, as defined in section 3(1) of ERISA that provides benefits
to retirees or former employees of such entities that may not be terminated by
such entities in their sole discretion at any time without any liability other
than for benefits due as of, or claims incurred prior to, the effective date of
such termination, (ii) any Plan or (iii) any arrangement subject to the laws
other than the United States similar in any material respect to (i) or (ii),
except where such adoption, sponsorship, contribution, assumption, or incurrence
of liabilities, does not and could not reasonably be expected to have a Material
Adverse Effect.

 

65



--------------------------------------------------------------------------------

(d) Adopt, sponsor, contribute to, assume an obligation to contribute to, or
incur any liabilities, contingent or otherwise, or permit any ERISA Affiliate to
adopt, sponsor, contribute to, assume an obligation to contribute to, or incur
any liabilities, contingent or otherwise with respect to, (i) any multiemployer
plan (as defined in section 4001(a)(3) of ERISA), or (ii) any arrangement
subject to the laws other than the United States similar in any material respect
to (i).

Section 9.09 Sale or Discount of Notes or Receivables. Except for the sale of
defaulted notes or accounts receivable not made in connection with any financing
transaction, Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to, sell (with or without recourse or discount) any of its
notes receivable or accounts receivable to any Person other than the Borrower or
any Guarantor. The settlement or compromise of joint interest billings or of
accounts receivable and other receivables in connection with the collection or
compromise thereof will not constitute a sale for the purposes of the preceding
sentence.

Section 9.10 Mergers, Etc. Parent Guarantor and the Borrower will not, and will
not permit any Restricted Subsidiary to, merge into or with or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its Property to any
other Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve.

Section 9.11 Sale of Properties and Liquidation of Swap Agreements. As used
herein, “Transfer” means to sell, assign, farm-out, convey or otherwise transfer
Property or to Liquidate any Swap Agreement in respect of commodities, provided
that Transfer does not include the grant or creation of a Lien. Parent Guarantor
and the Borrower will not, and will not permit any Restricted Subsidiary to,
Transfer (1) any Oil and Gas Property or any interest in Hydrocarbons produced
or to be produced therefrom, (2) any commodity Swap Agreement, (3) any Equity
Interest in any Restricted Subsidiary that owns any Oil and Gas Property, any
interest in Hydrocarbons produced or to be produced therefrom, or any commodity
Swap Agreement or (4) any other asset or property (in this Section 9.11, an “E&P
Subsidiary”), except for:

(a) the sale of Hydrocarbons in the ordinary course of business;

(b) farmouts of undeveloped acreage and assignments in connection with such
farmouts;

(c) Transfers among the Borrower and the Restricted Subsidiaries provided that
the provisions of Section 8.14 are complied with to the extent applicable; and

(d) the Transfer of equipment that is (i) worn out or obsolete, including any
equipment that is no longer necessary, used or useful for the business of any
Credit Party, (ii) replaced by equipment of at least comparable value or
(iii) excess or surplus equipment; provided that the fair market value (based on
the value of the proceeds received for each such sale or disposition) of the
assets subject to such Transfers pursuant to this clause (d) do not to exceed
(x) $75,000 in any calendar month and (y) $250,000 in the aggregate.

Section 9.12 Transactions with Affiliates. Parent Guarantor and the Borrower
will not, and will not permit any Restricted Subsidiary to, enter into any
transaction, with any Affiliate (other than Parent Guarantor, the Borrower and
the Restricted Subsidiaries) unless such transaction is upon terms that are no
less favorable to it than those that could reasonably be expected to be obtained
in a comparable arm’s length

 

66



--------------------------------------------------------------------------------

transaction with a Person not an Affiliate or that are otherwise fair to Parent
Guarantor, the Borrower or such Restricted Subsidiary from a financial point of
view. The restrictions set forth in this Section 9.12 shall not apply to
(a) executing, delivering, and performing obligations under the Loan Documents,
the Notes Documents, Pre-Petition Term Loan Documents and the Pre-Petition RBL
Loan Documents; (b) compensation to, and the terms of employment contracts with,
individuals who are officers, managers and directors of Parent Guarantor or the
Borrower in existence as of the Closing Date, (c) the issuance of Equity
Interests (other than Disqualified Capital Stock) by Parent Guarantor or the
Borrower and (d) transactions permitted under Section 9.04 or otherwise
expressly permitted under this Agreement.

Section 9.13 Subsidiaries. Parent Guarantor and the Borrower will not, and will
not permit any Restricted Subsidiary to, create or acquire any additional
Restricted Subsidiary. Parent Guarantor and the Borrower will not, and will not
permit any Restricted Subsidiary to, sell, assign or otherwise dispose of any
Equity Interests in the Borrower or any Restricted Subsidiary except to the
Borrower or another Subsidiary Guarantor. None of the Borrower or any Restricted
Subsidiary will have any Foreign Subsidiaries. Parent Guarantor and the Borrower
will not permit any Equity Interests of any Restricted Subsidiary to be directly
owned by any Person other than the Borrower or another Restricted Subsidiary. UP
Energy will not directly own any subsidiary other than the Borrower and any
Unrestricted Parent Entity.

Section 9.14 Negative Pledge Agreements; Subsidiary Dividend Restrictions.
Parent Guarantor and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding (other than (i) this Agreement and the Security Instruments,
(ii) agreements with respect to Debt secured by Liens permitted by Section 9.03
or Section 9.03 but then only with respect to the Property that is financed by
such Debt, (iii) documents creating Liens which are described in clause (d),
(f), (h) or (i) of the definition of “Excepted Liens”, but then only with
respect to the Property that is the subject of the applicable lease, document or
license described in such clause (d), (f), (h) or (i) and (iv) agreements with
respect to the Pre-Petition Term Loan Documents, Pre-Petition RBL Loan Documents
and the Notes Documents) that in any way prohibits or restricts the granting,
conveying, creation or imposition of the Liens on any of its Property in favor
of the Collateral Agent for the benefit of the Secured Parties that are created
pursuant to the Security Instruments to secure the Obligations. Parent Guarantor
and the Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or suffer to exist any contract, agreement or
understanding (other than the Loan Documents, the Revolving Loan Documents and
the Senior Notes Documents) that restricts any Restricted Subsidiary from paying
dividends or making any other distributions in respect of its Equity Interests
to Parent Guarantor, the Borrower or any other Restricted Subsidiary.

Section 9.15 [Reserved].

Section 9.16 Non-Qualified ECP Counterparties. Parent Guarantor and the Borrower
shall not permit any Guarantor that is not a Qualified ECP Counterparty to own,
at any time, any Oil and Gas Properties. The Borrower shall not permit any
Guarantor that is not a Qualified ECP Counterparty to own, at any time, any
Equity Interests in any Restricted Subsidiaries.

Section 9.17 Modifications to Debt Documents. Parent Guarantor and the Borrower
will not, and will not permit any Restricted Subsidiary to, amend, modify, waive
or otherwise change, consent or agree to any amendment, modification, waiver or
other change to any of the terms of any Subordinated Debt, including the Notes
Documents, the Pre-Petition RBL Loan Documents and the Pre-Petition Term Loan
Documents, without the prior written consent of the Required Lenders.

Section 9.18 Swap Agreements. Parent Guarantor and the Borrower will not, and
will not permit any Restricted Subsidiary to, enter into or maintain any Swap
Agreements with any Person other than Specified Swap Agreements with an Approved
Counterparty fixing a price for a term ending no later

 

67



--------------------------------------------------------------------------------

than January 1, 2022 and the notional volumes for which (when aggregated with
other Specified Swap Agreements then in effect) do not exceed, as of the date
such Specified Swap Agreement is executed, (i) twenty five percent (25%) of the
reasonably anticipated projected production from Oil and Gas Properties (as set
forth in the most-recent Reserve Report delivered pursuant to the terms of this
Agreement) for each month during the calendar year 2020 for crude oil and
natural gas, calculated in the aggregate, and (ii) twelve and a half percent
(12.5%), reasonably anticipated projected production from Oil and Gas Properties
(as set forth in the most-recent Initial Reserve Report delivered pursuant to
the terms of this Agreement) for each month during the calendar year 2021 for
crude oil and natural gas, calculated in the aggregate.

Section 9.19 Organizational Matters. Except as required by the Plan of
Reorganization, Parent Guarantor and the Borrower will not, and will not permit
any Restricted Subsidiary to, (x) make any change in (i) the Borrower’s or any
Guarantor’s corporate name, (ii) the jurisdiction in which the Borrower or any
Guarantor is incorporated, formed, or otherwise organized, (iii) the location of
the Borrower’s or any Guarantor’s chief executive office, (iv) the Borrower’s or
any Guarantor’s identity or corporate, limited liability or partnership
structure, or (v) the Borrower’s or any Guarantor’s organizational
identification number in such jurisdiction of organization or federal taxpayer
identification number or (y) make any amendment, modification or supplement to
the certificate of formation, limited liability company agreement, articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any other Credit Party.

Section 9.20 Accounts. The Borrower and each Guarantor shall not open any
Deposit Accounts, Commodities Accounts or Securities Accounts following the
Closing Date, except as required by the Plan of Reorganization.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

(d) (i) the Borrower shall fail to give notice of any Default as required under
Section 8.02(a) or (ii) the Borrower or any other Credit Party shall fail to
observe or perform any covenant, condition or agreement contained in
Section 8.01(b) or (c), Section 8.02(b)-(d), Section 8.03(a), Section 8.20,
Section 8.21 or Article IX (other than Section 9.01(c));

 

68



--------------------------------------------------------------------------------

(e) (I) the Borrower or any other Credit Party shall fail to observe or perform
any covenant, condition or agreement contained in (x) Section 8.01(j),
Section 8.12 or Section 8.13 and such failure shall continue unremedied for a
period of fifteen (15) calendar days or (y) this Agreement (other than those
specified in the foregoing clause (x), Section 10.01(a), Section 10.01(b),
Section 10.01(d) or clause (II) below) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days, in each case of
clauses (x) and (y), after the earlier to occur of (i) a Responsible Officer of
the Borrower or any other Credit Party having knowledge of such default, or
(ii) receipt of notice thereof by the Borrower from the Required Lenders or the
Administrative Agent; or (II) the Borrower or any other Credit Party shall fail
to observe or perform the covenant contained in Section 8.01(e) or
Section 9.01(c) and such failure shall continue unremedied for a period of two
(2) Business Days.

(f) the Borrower or any other Credit Party shall fail to make any payment of
principal or interest on any Material Debt, when and as the same shall become
due and payable, and such failure to pay shall extend beyond any applicable
period of grace, provided that a failure to pay described in this paragraph
shall not at any time constitute an Event of Default if the exercise of the
rights and remedies by a holder of such Material Debt against the obligors
thereof is subject to the automatic stay in the Chapter 11 Cases.

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (giving effect to any
applicable period of grace) the holder or holders of such Material Debt or any
trustee or agent on its or their behalf to cause such Material Debt to become
due, or to require the Redemption thereof or any offer to Redeem to be made in
respect thereof, prior to its scheduled maturity, provided that an event
described in this paragraph shall not at any time constitute an Event of Default
if the exercise of the rights and remedies by a holder of such Material Debt
against the obligors thereof is subject to the automatic stay in the Chapter 11
Cases.

(h) [reserved].

(i) [reserved].

(j) except for the Chapter 11 Cases, the Borrower or any other Credit Party
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due.

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by independent third
party insurance as to which the insurer, which is not subject to an insolvency
proceeding, does not dispute coverage) shall be rendered against the Borrower,
any other Credit Party or any combination thereof and the same shall not be
either discharged, vacated or stayed within thirty days after becoming a final
judgment, except for a judgment against a Debtor entered prior to the Petition
Date that is subject to the automatic stay in the Chapter 11 Cases.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or any other Credit Party party thereto, or shall be repudiated by any
of them, or cease to create valid, binding, enforceable, non-avoidable, and
automatically and fully and properly perfected Liens of the priority set forth
in the Orders on the Collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement or the Security Instruments, or
the Borrower or any other Credit Party or any of their Affiliates shall so state
in writing.

 

69



--------------------------------------------------------------------------------

(m) a Change in Control shall occur.

(n) the Restructuring Support Agreement is terminated by any party thereto or
otherwise terminates the Restructuring Support Agreement as to itself in
accordance with the terms thereof; or

(o) any of the following shall have occurred in the Chapter 11 Cases:

(i) the bringing of a motion by any Debtor (or any Debtor supports any party
that seeks the following relief), or the entry of any order by the Bankruptcy
Court in the Chapter 11 Cases: (i) to obtain additional financing under section
364(c) or (d) of the Bankruptcy Code that does not provide for the repayment of
all Obligations under this Agreement in full in cash; (ii) to grant any Lien
other than Liens expressly permitted under this Agreement and the Orders upon or
affecting any Collateral; (iii) except as provided in this Agreement and the
Orders, as the case may be, to use cash collateral of the Collateral Agent under
section 363(c) of the Bankruptcy Code without the prior written consent of the
Administrative Agent and the Required Lenders; or (iv) that requests or seeks
authority for or that approves, or provides authority to take, any other action
or actions adverse to the rights and remedies of the Administrative Agent and
the Lenders hereunder or their interest in the Collateral;

(ii) the filing by any Debtor of any plan of reorganization or disclosure
statement attendant thereto, or any direct or indirect amendment to such plan or
disclosure statement, to which the Administrative Agent and the Required Lenders
do not reasonably consent or otherwise agree to the treatment of their claims
(or any Credit Party supports any other party that seeks the foregoing relief)
unless (A) such plan of reorganization would, on the date of effectiveness, pay
in full in cash all Obligations or (B) such plan is the Plan of Reorganization;

(iii) the termination or modification of any Debtor’s exclusive right to file
and solicit acceptances of a plan of reorganization;

(iv) the entry of an order in any of the Chapter 11 Cases confirming a plan or
plans of reorganization (other than the Plan of Reorganization), without the
prior written consent of the Required Lenders and the Consenting Lenders unless
such plan of reorganization would, on the date of effectiveness, pay in full in
cash all Obligations;

(v) the entry of an order in the Chapter 11 Cases amending, supplementing,
staying, vacating or otherwise modifying any Loan Document or any of the Orders
in a manner adverse to the Administrative Agent and the Lenders, in any case,
without the prior written consent of the Required Lenders and the Administrative
Agent;

(vi) the payment of, or application by any Credit Party (or any Credit Party
supports any party that seeks the following relief) for authority to pay, any
prepetition claim without the Required Lenders’ prior written consent other than
(i) as provided in any “first day order” in form and substance reasonably
acceptable to the Required Lenders, or (ii) as set forth in the Approved Budget
(subject to the Permitted Variances) unless otherwise permitted under this
Agreement;

(vii) the entry of an order by the Bankruptcy Court appointing, or the filing of
an application by any Debtor or other Credit Party (or any Credit Party supports
any party that seeks the following relief), for an order seeking the appointment
of, in either case, without the consent of the Required Lenders, an interim or
permanent trustee in the Chapter 11 Cases or the appointment of a receiver or an
examiner under section 1104 of the Bankruptcy Code in the Chapter 11 Cases, with
expanded powers (beyond those set forth in sections 1106(a)(3) and 1106(a)(4) of
the Bankruptcy Code) to operate or manage the financial affairs, the business,
or reorganization of the Debtors or with the power to conduct an investigation
of (or compel discovery from) the Agents or the Lenders or any Pre-Petition
Secured Parties;

 

70



--------------------------------------------------------------------------------

(viii) the sale, without the Administrative Agent’s and the Required Lenders’
consent, of all or substantially all of the Borrower’s assets either through a
sale under section 363 of the Bankruptcy Code, through a confirmed plan of
reorganization in the Chapter 11 Cases or otherwise;

(ix) the dismissal of any of the Chapter 11 Cases or any Debtor shall file a
motion or other pleading seeking the foregoing;

(x) the Debtors shall institute any proceeding or investigation, or support the
same instituted by any other person, challenging the validity, enforceability,
perfection or priority of the Liens securing the Obligations or any Liens
securing any of the Pre-Petition RBL Loans or the Pre-Petition Term Loans;

(xi) the conversion of any of the Chapter 11 Cases from one under chapter 11 to
one under chapter 7 of the Bankruptcy Code or any Debtor shall file a motion or
other pleading seeking the conversion of the Chapter 11 Cases under section 1112
of the Bankruptcy Code or otherwise;

(xii) the entry of an order by the Bankruptcy Court granting relief terminating,
annulling, or modifying the automatic stay (as set forth in section 362 of the
Bankruptcy Code) with regard to any assets of any Debtor (other than assets
subject to any set off, netting or recoupment by the applicable counterparty to
any forward contract, derivative and hedge or insurance policy) having an
aggregate fair market value in excess of $12,500,000; provided, however, that
any modification of the automatic stay expressly provided by the Orders shall
not constitute an event of default;

(xiii) the filing by any Debtor of an application (or any Credit Party supports
any other party in seeking the following relief), seeking the entry of an order
in the Chapter 11 Cases avoiding, subordinating, disgorging, setting off or
requiring repayment of any portion of the payments made on account of the
Obligations owing under this Agreement or the other Loan Documents or any
adequate protection payments owing under the Orders;

(xiv) the failure of any Debtor to perform any of its material obligations under
the Orders or any violation of any of the material terms of the Orders, to the
extent any such failure or violation is the direct result of the conduct of the
Debtors;

(xv) the filing by any Debtor (or any Debtor supports any other party in seeking
the following relief) (1) of any challenge to the validity, extent, perfection
or priority of any liens granted under the Pre-Petition RBL Loan Documents,
Pre-Petition Term Loan Documents or the Loan Documents or (2) of any challenge,
claim or cause of action with respect to the validity, enforceability or amount
of the Obligations and any obligations arising under the Pre-Petition RBL Loan
Documents or the Pre-Petition Term Loan Documents, or any other claim or cause
of action against the Secured Parties or Pre-Petition Secured Parties;

(xvi) the remittance, use or application of cash collateral of the Debtors and
proceeds of the Loans other than in accordance with the Orders;

(xvii) the filing by any Debtor of an application (or any Debtor supports any
other party in seeking the following relief), or the entry of an order in any of
the Chapter 11 Cases granting any other super priority administrative claim or
Lien equal or superior to that granted to the Administrative Agent, on behalf of
itself and the Secured Parties, without the prior written consent of the
Required Lenders, in each case, except as may be set forth in the Orders, the
Hedging Order and the Cash Management Order;

 

71



--------------------------------------------------------------------------------

(xviii) the filing by any Debtor of an application (or any Debtor supports any
other party in seeking the following relief), or the entry of any order
granting, any superpriority claim which is senior or pari passu with the
Lenders’ claims without the prior written consent of the Required Lenders, in
each case, except as may be set forth in the Orders, the Hedging Order and the
Cash Management Order;

(xix) the filing by any Debtor of an application (or any Debtor supports any
other party in seeking the following relief), or the entry of an order
precluding the Administrative Agent or the Pre-Petition RBL Agent or the
Pre-Petition Term Loan Agent from having the right to, or being permitted to,
“credit bid”;

(xx) any attempt by any Debtor (or support to another party) to reduce, avoid,
set off or subordinate the Obligations or the Liens securing the Obligations to
any other debt;

(xxi) the reversal, vacation or stay of the effectiveness of the Orders or any
provision thereof without the prior written consent of the Required Lenders;

(xxii) the payment of or granting adequate protection with respect to any
prepetition Indebtedness (other than with respect to payment permitted under the
Orders);

(xxiii) subject to the Orders, an application for any of the orders described in
this Section 10.01(o) shall be made by a Person other than the Administrative
Agent or the Lenders and such application is not, to the extent reasonably
requested by the Administrative Agent or the Required Lenders, contested by the
Debtors in good faith;

(xxiv) the cessation of Liens, security interests or superpriority claims
granted with respect to this Agreement or the Obligations to be valid, binding,
enforceable and non-avoidable, and (with respect to the Liens) automatically,
fully and properly perfected, in all respects;

(xxv) the Bankruptcy Court shall cease to have exclusive jurisdiction with
respect to all matters relating to the exercise of rights and remedies under the
Loan Documents, the Orders, the Liens granted under the Security Instruments and
the Collateral; or

(xxvi) the occurrence or existence of any ERISA Event which has or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 10.02 Remedies.

(a) In the case of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders, shall, subject to any notice requirements
provided in the Orders, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor,
(iii) exercise any and all of its other rights and remedies under

 

72



--------------------------------------------------------------------------------

applicable law, hereunder, under the other Loan Documents and the Orders, in
each case, as directed by the Required Lenders, including (y) setting-off any
and all amounts in accounts maintained by the Credit Parties with the
Administrative Agent or the Lenders against the Obligations and/or cause
Administrative Agent to enforce any and all Liens and security interests created
pursuant to Security Instruments; and (iv) deliver written notice to the
Bankruptcy Court, pursuant to the Orders, permitting the Administrative Agent
and the Lenders to exercise all rights and remedies provided for in the Loan
Documents.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity, including all remedies set forth in the Loan Documents, including
Section 10.03.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
and the Collateral Agent, in each case, in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans and the
payment of Secured Swap Obligations then due and owing to Secured Swap Parties;

(v) fifth, pro rata to any other Obligations;

(vi) sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Section 10.03 Bankruptcy Code and Other Remedies.

(a) Bankruptcy Code Remedies. During the continuance of an Event of Default,
subject to any notice requirements in the Orders, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in the
Orders, this Agreement, any other Loan Document and in any other instrument or
agreement securing, evidencing or relating to any Obligation, all rights and
remedies of a secured party under the Bankruptcy Code, the Uniform Commercial
Code and any other applicable law.

(b) Disposition of Collateral. Subject to the Orders, without limiting the
generality of the foregoing, the Administrative Agent may, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by the Orders and any notice required by
law referred to below) to or upon any Credit Party or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived
(except as required by the Orders)), during the continuance of any Event of
Default (personally or through its agents or attorneys), (i) enter upon the
premises where any Collateral is located, without any obligation to pay rent,
through self- help, without judicial process, without first obtaining a final
judgment or giving any Credit Party or any other Person notice or opportunity
for a hearing on the Administrative Agent’s claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral, (iii) Dispose of, sell,
grant option or options to purchase and deliver any Collateral (enter into
contractual obligations to do any of the foregoing), in one

 

73



--------------------------------------------------------------------------------

or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Secured Party or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk,
(iv) withdraw all cash and Cash Equivalents in any deposit account or securities
account of a Credit Party and apply such cash and Cash Equivalents and other
cash, if any, then held by it as Collateral in satisfaction of the Obligations,
and (v) give notice and take sole possession and control of all amounts on
deposit in or credited to any deposit account or securities account pursuant to
any related control agreement. The Administrative Agent shall have the right,
upon any such public sale or sales and, to the extent permitted by the
Bankruptcy Code and other applicable law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold (and, in lieu of actual
payment of the purchase price, may “credit bid” or otherwise set off the amount
of such price against the Obligations), free of any right or equity of
redemption of any Credit Party, which right or equity is hereby waived and
released.

(c) Management of the Collateral. Each Credit Party further agrees, that, during
the continuance of any Event of Default and subject to the Orders, (i) at the
Administrative Agent’s request, it shall assemble the Collateral and make it
available to the Administrative Agent at places that the Administrative Agent
shall reasonably select, whether at such Credit Party’s premises or elsewhere,
(ii) without limiting the foregoing, the Administrative Agent also has the right
to require that each Credit Party store and keep any Collateral pending further
action by the Administrative Agent and, while any such Collateral is so stored
or kept, provide such guards and maintenance services as shall be necessary to
protect the same and to preserve and maintain such Collateral in good condition,
(iii) until the Administrative Agent is able to sell any Collateral, the
Administrative Agent shall have the right to hold or use such Collateral to the
extent that it deems appropriate for the purpose of preserving the Collateral or
its value or for any other purpose deemed appropriate by the Administrative
Agent and (iv) the Administrative Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of the Administrative Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. The Administrative Agent shall not have any
obligation to any Credit Party to maintain or preserve the rights of any Credit
Party as against third parties with respect to any Collateral while such
Collateral is in the possession of the Administrative Agent.

(d) Direct Obligation. Subject to the Orders, neither the Administrative Agent
nor any other Secured Party shall be required to make any demand upon, or pursue
or exhaust any right or remedy against, any Credit Party or any other Person
with respect to the payment of the Obligations or to pursue or exhaust any right
or remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Administrative Agent and
any other Secured Party under any Loan Document shall be cumulative, may be
exercised by the Administrative Agent at the direction of the Required Lenders
and not exclusive of any other rights or remedies provided by any Requirements
of Law. To the extent it may lawfully do so, each Credit Party absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any Lender or other Secured
Party, any valuation, stay, appraisement, extension, redemption or similar laws
and any and all rights or defenses it may have as a surety, now or hereafter
existing, arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 calendar days before such sale or other disposition.

(e) Commercially Reasonable. To the extent that any Requirements of Law impose
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Credit Party acknowledges and agrees that it is not
commercially unreasonable for the Administrative Agent to do any of the
following:

 

74



--------------------------------------------------------------------------------

(i) fail to incur significant costs, expenses or other liabilities reasonably
deemed as such by the Administrative Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

(ii) fail to obtain permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Credit
Party, for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by the
Administrative Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Administrative Agent in the
collection or disposition of any Collateral, or utilize Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets to dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of any Collateral.

Each Credit Party acknowledges that the purpose of clauses (i) through (viii) of
this Section 10.03 is to provide a non-exhaustive list of actions or omissions
that are commercially reasonable when exercising remedies against any Collateral
and that other actions or omissions by the Secured Parties shall not be deemed
commercially unreasonable solely on account of not being indicated in such
clauses. Without limitation upon the foregoing, nothing contained herein shall
be construed to grant any rights to any Credit Party or to impose any duties on
the Administrative Agent that would not have been granted or imposed by this
Agreement or by applicable Requirements of Law in the absence of this
Section 10.03.

(f) Deficiency. Each Credit Party shall remain liable for any deficiency if the
proceeds of any sale or other disposition of any Collateral are insufficient to
pay the Obligations and the fees and disbursements of any attorney employed by
the Administrative Agent or any other Secured Party to collect such deficiency.

 

75



--------------------------------------------------------------------------------

ARTICLE XI

THE AGENTS

Section 11.01 Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the Administrative Agent and Collateral Agent as its agents to act on
its behalf as the administrative agent and collateral agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent and Collateral
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent and Collateral Agent by the terms hereof
and the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

Section 11.02 Duties and Obligations of Agent. The Agents shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
These duties shall be deemed purely ministerial in nature, and the Agents shall
not be liable except for the performance of such duties, and no implied
covenants or obligations shall be read into this Agreement against the Agents.
Without limiting the generality of the foregoing: (a) the Agents shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent or
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law;
rather, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties), (b) the Agents shall have no duty to take any
discretionary action or exercise any discretionary powers, except as provided in
Section 11.03, and (c) except as expressly set forth herein, the Agents shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent Guarantor, the Borrower or any of
the Borrower’s Subsidiaries that is communicated to or obtained by the Agents or
any of their Affiliates in any capacity. The permissive rights of the Agents to
do things enumerated in this Agreement shall not be construed as a duty and,
with respect to such permissive rights, the Agents shall not be liable for any
acts or omissions, except for such losses, damages or expenses which have been
finally adjudicated by a court of competent jurisdiction to have directly
resulted from such Agent’s gross negligence or willful misconduct. The Agents
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and shall not
be responsible for or have any duty to ascertain or inquire into: (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the applicable Agent or as to those conditions
precedent expressly required to be to the applicable Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of Parent Guarantor, the Borrower and the
Borrower’s Subsidiaries or any other obligor or guarantor, or (vii) any failure
by the Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein. For purposes of determining compliance with the conditions
specified in Article VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

 

76



--------------------------------------------------------------------------------

Section 11.03 Action by Agent. The Agents shall have no duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02) and in all cases the
Agents shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless such Agent shall (a) receive written
instructions from the Required Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Agent shall be binding on all of
the Lenders. If a Default has occurred and is continuing, then the Agents shall
take such action with respect to such Default as shall be directed by the
requisite Lenders in the written instructions (with indemnities) described in
this Section 11.03, provided that, unless and until such Agent shall have
received such directions, such Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interests of the Lenders. In no event,
however, shall the Agents be required to take any action that, in its opinion or
the opinion of its counsel, exposes such Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any bankruptcy or insolvency law. If a Default has occurred and is
continuing, no syndication agents or documentation agent shall have any
obligation to perform any act in respect thereof. The Agents shall not be liable
for any action taken or not taken by such Agent with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Agents shall not be liable for any
action taken or not taken by such Agent hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct
as determined in a final, non-appealable judgment by a court of competent
jurisdiction. No Agent shall have any liability for any action taken, or errors
in judgment made, in good faith by it or any of its officers, employees or
agents, unless it shall have been grossly negligent in ascertaining the
pertinent facts.

Nothing in this Agreement shall require any of the Agents to expend its own
funds or otherwise incur any financial liability in the performance of any of
its duties or in the exercise of any of its rights or powers hereunder. None of
the Agents shall be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement or any other Loan Document
arising out of or caused, directly or indirectly, by circumstances beyond its
control, including without limitation, any act or provision of any present or
future law or regulation or governmental authority; acts of God; earthquakes;
fires; floods; wars; terrorism; civil or military disturbances; sabotage;
epidemics; pandemics; riots; interruptions, loss or malfunctions of utilities,
computer (hardware or software) or communications service; accidents; labor
disputes; acts of civil or military authority or governmental actions; or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.

Section 11.04 Reliance by Agent. The Agents shall be entitled to rely upon,
shall not incur any liability for relying upon, and shall be fully protected in
acting or refraining from acting upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by such Agent to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person, not only as to due execution, validity and
effectiveness, but also as to the truth and accuracy of any information
contained therein. The Agents also may rely upon any statement made to it and
believed by such Agent to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Agents may presume that such condition is
satisfactory to such Lender unless such Agent shall have

 

77



--------------------------------------------------------------------------------

received notice to the contrary from such Lender prior to the making of such
Loan. The Agents may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by such Agent, and
shall not be liable for any action taken or not taken by such Agent in
accordance with the advice of any such counsel, accountants or experts. The
Agents may deem and treat the payee of any Note as the holder thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof permitted hereunder shall have been filed with the Administrative Agent.

Section 11.05 Sub-agents. The Agents may perform any and all their duties and
exercise their rights and powers by or through any one or more sub-agents
appointed by such Agent. The Agents and any such sub-agents may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding Sections of this
Article XI shall apply to any such sub-agent and to the Related Parties of the
Agents and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agents. The Agents shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Agent as provided in this
Section 11.06, each Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation or removal, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation or removal of the retiring Agent, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents. The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Section 11.07 Agents as Lenders. Each Lender serving as an Agent (if any)
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Parent Guarantor, the
Borrower or any Subsidiary of the Borrower or other Affiliate thereof as if it
were not an Agent hereunder and without any duty to account therefor to the
Lenders.

Section 11.08 No Reliance. (a) Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any other Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is a party. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the

 

78



--------------------------------------------------------------------------------

performance or observance by Parent Guarantor, the Borrower or any of the
Borrower’s Subsidiaries of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of Parent Guarantor, the Borrower or the Borrower’s Subsidiaries. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, no Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of
Parent Guarantor, the Borrower (or any of their Affiliates) which may come into
the possession of such Agent or any of its Affiliates. Each other party hereto
will consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

(b) The Lenders acknowledge that the Administrative Agent is acting solely in
administrative capacities with respect to the structuring of this Agreement and
has no duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their administrative duties, responsibilities
and liabilities specifically as set forth in the Loan Documents and, if
applicable, in its capacity as Lenders hereunder.

Section 11.09 Administrative Agent May File Proofs of Claim. In the Chapter 11
Cases and any other case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to Parent Guarantor, the Borrower or any of
the Restricted Subsidiaries, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated), by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Except in each case with the consent of the applicable Lender, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

79



--------------------------------------------------------------------------------

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.

(a) Each Lender hereby authorizes the Administrative Agent and the Collateral
Agent to take the following actions and each of the Administrative Agent and the
Collateral Agent hereby agrees to take such actions at the written request of
the Borrower:

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (x) (A) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) owing to the Administrative Agent, the Collateral Agent and the
Lenders under the Loan Documents and owing to any Secured Swap Party under any
Secured Swap Agreement (other than any Secured Swap Party that has advised the
Administrative Agent that the Obligations owing to it are otherwise adequately
provided for or novated), and (B) upon termination of all Swap Agreements with
Secured Swap Parties (other than any Secured Swap Party that has advised the
Administrative Agent that such Swap Agreements are otherwise adequately provided
for or novated), (y) that is, or is to be, sold, released or otherwise disposed
of as permitted pursuant to the terms of the Loan Documents, or (z) if approved,
authorized or ratified in writing by the Required Lenders (or, if approval,
authorization or ratification by all Lenders is required under Section 12.02(b),
then by all Lenders);

(ii) [reserved];

(iii) to release any Guarantor from its obligations under the Guaranty and
Collateral Agreement and the other Loan Documents if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents; and

(iv) to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents necessary or useful to accomplish or evidence the foregoing.

(b) Upon the request of the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
and the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 11.10.

(c) Except as otherwise provided in Section 12.08 with respect to rights of
setoff, and notwithstanding any other provision contained in any of the Loan
Documents to the contrary, no Person other than the Administrative Agent and the
Collateral Agent has any right to realize upon any of the Collateral
individually, to enforce any Liens on Collateral, or to enforce the Guaranty and
Collateral Agreement, and all powers, rights and remedies under the Security
Instruments may be exercised solely by the Administrative Agent or the
Collateral Agent on behalf of the Persons secured or otherwise benefitted
thereby.

(d) By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Person secured by such Liens that is not a party hereto agrees
to the terms of this Section 11.10.

Section 11.11 Successors By Merger, Etc. Any corporation or association into
which any Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which such Agent is a party, will be and
become the successor Agent under this Agreement and will have and succeed to the
rights, powers, duties, immunities, indemnities, privileges and protections as
its predecessor, without the execution or filing of any instrument or paper or
the performance of any further act.

 

80



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Subject to Section 12.01(b), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, to
it at its address set forth on Schedule 12.01, and if to any Lender to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
III, IV or V, unless otherwise agreed by the Administrative Agent and the
applicable Lender, if any, in writing. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. All telephonic communications with the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereby consents to such recording.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, under any of the Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under any of the Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies of the Administrative Agent, any other Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any other Agent, or any Lender may have had notice or
knowledge of such Default at the time.

 

81



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Obligations hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment or prepayment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or any other Obligations hereunder or
under any other Loan Document, or reduce the amount of, waive or excuse any such
payment, or postpone or extend the Maturity Date or the Maturity Date without
the written consent of each Lender affected thereby; provided, that Required
Lenders (without the written consent of each Lender affected thereby) may by
written consent extend the Maturity Date pursuant to clause (a) of the
definition thereof, (iv) change Section 4.01(b), Section 4.01(c), the definition
of “Applicable Percentage” or any other term or condition hereof in a manner
that would alter the pro rata sharing of payments required thereby or hereunder,
without the written consent of each Lender, (v) waive or amend Section 6.01 or
Section 10.02(c), without the written consent of each Lender, (vi) release any
Guarantor (except as set forth in the Guaranty and Collateral Agreement or in
this Agreement) or release all or substantially all of the Collateral (other
than as provided in Section 11.10), or (vii) change any of the provisions of
this Section 12.02(b) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights, duties,
benefits, privileges, protections, indemnities or immunities of the
Administrative Agent, any other Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, such other Agent,
as the case may be. Notwithstanding the foregoing, (1) any supplement to a
Schedule hereto shall be effective simply by delivering to the Administrative
Agent a supplemental Schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders,
(2) the Borrower and the Administrative Agent may amend this Agreement or any
other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document or to modify or
add financial ratio covenants, negative covenants or Events of Default to cause
such financial ratio covenants, negative covenants or Events of Default to be
more onerous to the Borrower than those contained in this Agreement (prior to
giving effect to such amendment), and (3) the Administrative Agent and the
Borrower may, without the consent of any Lender, enter into any amendment,
modification or waiver of this Agreement or any other Loan Document or enter
into any agreement or instrument to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or Property
to become Collateral to secure the Obligations for the benefit of the Lenders or
as required by any Governmental Requirement to give effect to, protect or
otherwise enhance the rights or benefits of any Lender under the Loan Documents.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) Subject to, and to the extent permitted by, the Orders, the Borrower shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Collateral Agent (including the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, the cost of
environmental assessments and audits and surveys and appraisals, but limited, in
the case of outside advisors, to the reasonable, documented and invoiced fees,
charges and disbursements of one outside legal counsel and one local counsel in
each relevant jurisdiction for the Administrative Agent and Collateral Agent,
taken as a whole) and the Lenders (including the reasonable

 

82



--------------------------------------------------------------------------------

travel, photocopy, mailing, courier, telephone and other similar expenses, the
cost of environmental assessments and audits and surveys and appraisals, but
limited, in the case of outside advisors, to the reasonable, documented and
invoiced fees, charges and disbursements of the Specified Financial Advisor and
the Specified Legal Counsel) in connection with the preparation, negotiation,
execution, delivery and administration (both before and after the execution
hereof) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of or consents related to the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, documented and invoiced costs, expenses,
Taxes, assessments and other charges incurred by the Administrative Agent (or
any sub-agent thereof) in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, and (iii) all
reasonable, documented and invoiced out-of-pocket expenses incurred by the
Administrative Agent and the Collateral Agent (including the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, the cost of
environmental assessments and audits and surveys and appraisals, but limited, in
the case of outside advisors, to the reasonable, documented and invoiced fees,
charges and disbursements of one outside legal counsel and one local counsel in
each relevant jurisdiction for the Administrative Agent and Collateral Agent,
taken as a whole) and the Lenders (including the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, the cost of
environmental assessments and audits and surveys and appraisals and the
reasonable, documented and invoiced fees, costs and expenses of legal counsel
and other advisors, including financial advisors) in connection with the
enforcement or protection of its rights (x) under this Agreement or any other
Loan Document, including its rights under this Section 12.03, or (y) in
connection with the Loans made hereunder, and including all such out-of-pocket
expenses incurred during any restructuring or negotiations related thereto in
respect of such Loans.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT (AND ANY SUB-AGENT THEREOF) AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY THE PARTIES
HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iv) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (v) ANY LOAN OR THE USE OF
THE PROCEEDS THEREFROM, OR ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND THE BORROWER’S SUBSIDIARIES BY
SUCH PERSON, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE
THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE

 

83



--------------------------------------------------------------------------------

BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING,
THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED
BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OF THE BORROWER’S SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES, OR ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS,
OR (xiii) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO OR WHETHER BROUGHT BY THE BORROWER, ANY GUARANTOR
OR ANY OTHER PARTY, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE BAD
FAITH (OTHER THAN WITH RESPECT TO EACH AGENT (AND ANY SUB-AGENT THEREOF) AND
EACH RELATED PARTY OF EACH AGENT (AND ANY SUB-AGENT THEREOF)), GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF ANY INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent (or any sub-agent thereof) or any Related Party of the
foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent), as the case may be, such Lender’s Applicable Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent (or any sub-agent thereof).

(d) All amounts due under this Section 12.03 shall be payable not later than
thirty (30) days after written demand therefor.

(e) Each party’s obligations under this Section 12.03 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

84



--------------------------------------------------------------------------------

Section 12.04 Successors and Assigns; No Third Party Beneficiaries.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement,
and except for the foregoing Persons there are no third party beneficiaries to
this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that (i) no consent of the Borrower shall be required
for assignments by the Specified Assigning Lender ]of its Commitments and Loans
held as of the Closing Date, (ii) no consent of the Borrower shall be required
if such assignment is to a Lender or an Affiliate of a Lender or if an Event of
Default has occurred and is continuing, (iii) if the Borrower has not responded
within three (3) Business Days after delivery of any such request for a consent,
such consent shall be deemed to have been given and (iv) such consent shall not
be unreasonably withheld, delayed or conditioned; and

(B) the Administrative Agent; provided that (i) no consent of the Administrative
Agent shall be required for assignments by the Specified Assigning Lender of its
Commitments and Loans held as of the Closing Date and (ii) no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, unless the
Administrative Agent otherwise consent;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except in the case of assignments from a Lender
to one of such Lender’s Approved Funds); provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment;

 

85



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no such assignment shall be made to a natural person, an Industry
Competitor, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof
by the Administrative Agent, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 with respect to facts
and circumstances occurring prior to the Closing Date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower and each Lender. This Section 12.04(b)(iv)
shall be construed so that all Loans are at all times maintained in “registered
form” within the meaning of sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related Treasury Regulations (or any other relevant or successor
provisions of the Code or such Treasury Regulations).

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that:

 

86



--------------------------------------------------------------------------------

(i) such Lender’s obligations under this Agreement shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, the Borrower, the Administrative Agent, and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement;

(ii) such Participant must first agree to comply with Section 12.11;

(iii) no such participation may be sold to a natural person, an Industry
Competitor, the Borrower, any other Credit Party or any Affiliate of the
Borrower or any Credit Party; and

(iv) any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender retains the sole right to enforce
this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement, except that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant.

Each such Participant shall be entitled to the benefits of Section 5.01, 5.02
and 5.03 and shall be subject to the requirements of and limitations in Sections
5.01, 5.02, 5.03 and 5.05 (it being understood that the documentation required
under Section 5.03(g) shall be delivered to the participating Lender, i.e., the
Lender selling such participation) to the same extent as if such Participant
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant shall not be entitled at any
time to receive any greater payment under Sections 5.01 or 5.03, with respect to
any participation, than its participating Lender would have been entitled to
receive at such time, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such Participant and such
Participant complies with Section 5.03 as though it were a Lender. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.05 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 12.04 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

87



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Agreement to the contrary, no Lender shall,
at any time, assign all or a portion of its Loans to the Borrower, any other
Credit Party or any Affiliate of the Borrower or any Credit Party.

(f) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require any Credit Party to file a registration statement with the SEC or
to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by Parent
Guarantor and the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
other Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof, or the resignation or removal of any Agent.

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and Parent Guarantor and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG

 

88



--------------------------------------------------------------------------------

THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. TO THE EXTENT THERE ARE ANY
INCONSISTENCIES BETWEEN THE TERMS OF THIS AGREEMENT OR ANY LOAN DOCUMENT AND THE
ORDERS, THE PROVISIONS OF THE ORDERS SHALL GOVERN.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile, as an attachment to an email
or other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. Subject to the Orders, if an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency, and of whatsoever kind, including
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of Parent Guarantor, the Borrower or any
Restricted Subsidiary against any of and all the obligations of Parent Guarantor
the Borrower or such Restricted Subsidiary owed to such Lender or its Affiliates
now or hereafter existing under this Agreement or any other Loan Document,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and its Affiliates under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 

89



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE BANKRUPTCY COURT AND THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM BRINGING SUIT
AGAINST ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING (OR AS SOON THEREAFTER AS IS
PROVIDED BY APPLICABLE LAW). NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR
ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.

(d) EACH PARTY (i) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT, THE FOREGOING WAIVER SHALL NOT LIMIT
THE INDEMNITY OBLIGATIONS OF THE BORROWER UNDER SECTION 12.03 TO THE EXTENT ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARE INCLUDED IN A THIRD
PARTY CLAIM IN CONNECTION WITH WHICH AN INDEMNITEE IS ENTITLED TO
INDEMNIFICATION BY THE BORROWER UNDER SECTION 12.03; AND (iii) CERTIFIES THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

90



--------------------------------------------------------------------------------

Section 12.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority having jurisdiction over the disclosing party,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement for the express benefit of the Borrower
containing provisions substantially the same as those of this Section 12.11, to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or to any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to
Parent Guarantor, the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 12.11 or becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
(other than any Credit Party) not known by them to be subject to confidentiality
restrictions. For the purposes of this Section 12.11, “Information” means all
information received from Parent Guarantor, the Borrower or any Subsidiary
relating to Parent Guarantor, the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Parent Guarantor, the Borrower or a Subsidiary; provided that, in
the case of information received from Parent Guarantor, the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to rating agencies, market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America or any state or other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable

 

91



--------------------------------------------------------------------------------

to such Lender, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time the amount
of interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 12.12 and in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available to Secured Swap
Parties on a pro rata basis (but subject to the terms of the Loan Documents,
including provisions thereof relating to the application and priority of
payments to the Persons entitled thereto) in respect of any obligations of the
Borrower, any of its Restricted Subsidiaries or any other Guarantors which arise
under any Secured Swap Agreements. No Secured Swap Party shall have any voting
or approval rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements. By accepting the benefits
of the Collateral, each Secured Swap Party agrees that, notwithstanding anything
to the contrary in any of its Swap Agreements with Parent Guarantor, the
Borrower or any other Credit Party, Parent Guarantor, the Borrower and the other
Credit Parties may grant Liens under the Loan Documents that burden and attach
to such Swap Agreements and the rights of Parent Guarantor, the Borrower and the
other Credit Parties thereunder.

Section 12.15 [Reserved].

Section 12.16 [Reserved].

Section 12.17 USA Patriot Act Notice. Each Agent and each Lender hereby notifies
Parent Guarantor and the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow it to identify the Borrower and each Guarantor in accordance with the Act.

 

92



--------------------------------------------------------------------------------

Section 12.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Parent Guarantor and the Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that: (a) (i) no fiduciary,
advisory or (except as expressly provided in Section 12.04) agency relationship
between Parent Guarantor, the Borrower and its Subsidiaries and the
Administrative Agent, the Collateral Agent or any Lender is intended to be or
has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent or any
Lender has advised or is advising Parent Guarantor, the Borrower or any
Subsidiary on other matters; (ii) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Collateral Agent and
the Lenders are arm’s-length commercial transactions between Parent Guarantor,
the Borrower and their Subsidiaries, on the one hand, and the Administrative
Agent and the Lenders, on the other hand; (iii) each of Parent Guarantor and the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate; and (iv) each of Parent Guarantor and
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; and (b) (i) the Administrative Agent, the Collateral Agent and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Parent Guarantor, the
Borrower or any of their Subsidiaries, or any other Person; (ii) neither the
Administrative Agent, the Collateral Agent nor the Lenders has any obligation to
Parent Guarantor, the Borrower or any of their Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Collateral Agent and the Lenders and their respective Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of Parent Guarantor,
the Borrower and their Subsidiaries, and neither the Administrative Agent, the
Collateral Agent nor the Lenders has any obligation to disclose any of such
interests to Parent Guarantor, the Borrower or their Subsidiaries. To the
fullest extent permitted by Law, each of Parent Guarantor and the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent and the Lenders with respect to any
breach or alleged breach of agency (except as expressly set forth in
Section 12.04) or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

93



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

The provisions of this Section 12.19 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

[SIGNATURES BEGIN NEXT PAGE]

 

94



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     ULTRA RESOURCES, INC.     By:   /s/ David W. Honeyfield     Name:
  David W. Honeyfield     Title:   Senior Vice President and Chief Financial
Officer

 

PARENT GUARANTOR:     UP ENERGY CORPORATION     By:   /s/ David W. Honeyfield  
  Name:   David W. Honeyfield     Title:   Senior Vice President and Chief
Financial Officer

Signature Page

Term Loan Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Administrative Agent and Collateral Agent

By:

 

/s/ Nicole Kroll

Name:

 

Nicole Kroll

Title:

 

Assistant Vice President

Signature Page

Term Loan Agreement



--------------------------------------------------------------------------------

[CONSENTING LENDER SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE AGENT]

Signature Page

Term Loan Agreement



--------------------------------------------------------------------------------

Schedule 1

Approved Counterparties

 

1.

Bank of Montreal

 

2.

Capital One, National Association

 

3.

Fifth Third Financial Risk Solutions, a division of Fifth Third Bank

 

4.

J. Aron & Company LLC

 

5.

Citadel Equity Fund Ltd.

 

6.

Shell Trading Risk Management, LLC



--------------------------------------------------------------------------------

Schedule 1.02

Existing Investments

None.



--------------------------------------------------------------------------------

Schedule 7.04(c)

Financial Condition; No Material Adverse Change

None.



--------------------------------------------------------------------------------

Schedule 7.05

Litigation

None.



--------------------------------------------------------------------------------

Schedule 7.06

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 7.14

Subsidiaries and Unrestricted Subsidiaries

 

Subsidiary or
other Person
Name    Type of
Subsidiary    Jurisdiction
of
Organization    Organizational
Identification
Number    Chief Executive
Office    Percentages of
Equity
Interest
owned by
other entity UP Energy Corporation    N/A    Delaware    6357858   

116 Inverness Drive, Suite 400

 

Englewood, CO 80112

   100%     Ultra Resources, Inc.    Restricted Subsidiary    Delaware   
6357887   

116 Inverness Drive, Suite 400

 

Englewood, CO 80112

   100%     Keystone Gas Gathering, LLC    Restricted Subsidiary    Delaware   
5090817   

116 Inverness Drive, Suite 400

 

Englewood, CO 80112

   100%     Ultra Wyoming, LLC    Restricted Subsidiary    Delaware    6357889
  

116 Inverness Drive, Suite 400

 

Englewood, CO 80112

   100%     UPL Pinedale, LLC    Restricted Subsidiary    Delaware    5585850   

116 Inverness Drive, Suite 400

 

Englewood, CO 80112

   100%     UPL Three Rivers Holdings, LLC    Restricted Subsidiary    Delaware
   5414104   

116 Inverness Drive, Suite 400

 

Englewood, CO 80112

   100%     Ultra Wyoming LGS, LLC    Restricted Subsidiary    Delaware   
5252341   

116 Inverness Drive, Suite 400

 

Englewood, CO 80112

   100%



--------------------------------------------------------------------------------

Schedule 7.18

Gas Imbalances; Take of Pay; Other Prepayments

None.



--------------------------------------------------------------------------------

Schedule 7.19

Marketing Contracts

None.



--------------------------------------------------------------------------------

Schedule 7.20

Swap Agreements as of the Closing Date

None.



--------------------------------------------------------------------------------

Schedule 9.01

Milestones

1. As soon as reasonably practicable, but in no event later than three
(3) Business Days after the Petition Date, the Bankruptcy Court shall have
entered the Interim DIP Order;

2. As soon as reasonably practicable, but in no event later than fourteen
(14) days after the Petition Date, the Debtors shall have filed with the
Bankruptcy Court the Plan of Reorganization and the Disclosure Statement;

3. As soon as reasonably practicable, but in no event later than forty (40) days
after the Petition Date, the Bankruptcy Court shall have entered the Final DIP
Order;

4. As soon as reasonably practicable, but in no event later than sixty (60) days
after the Petition Date, the Bankruptcy Court shall have entered the Disclosure
Statement Order;

5. As soon as reasonably practicable, but in no event later than one hundred and
fifteen (115) days after the Petition Date, the Bankruptcy Court shall have
entered the Confirmation Order; and

6. As soon as reasonably practicable, but in no event later than one hundred and
forty-five (145) days after the Petition Date, the Plan Effective Date shall
have occurred.

As used in this Schedule 9.01, the following terms have the meanings specified
below:

“Disclosure Statement” means the related disclosure statement with respect to
the Plan of Reorganization that is prepared and distributed in accordance with,
among other things, sections 1125, 1126(b), and 1145 of the Bankruptcy Code,
Rule 3018 of the Federal Rules of Bankruptcy Procedure and other applicable law,
and all exhibits, schedules, supplements, modifications and amendments thereto,
all of which shall be consistent in all material respects with the Restructuring
Support Agreement and otherwise in form and substance reasonably acceptable to
the Required Lenders.

“Disclosure Statement Order” means the order approving the Disclosure Statement,
which order shall be consistent in all material respects with the Restructuring
Support Agreement and otherwise in form and substance reasonably acceptable to
the Required Lenders.



--------------------------------------------------------------------------------

Schedule 9.02

Debt

None.



--------------------------------------------------------------------------------

Schedule 9.03

Liens

None.



--------------------------------------------------------------------------------

Schedule 12.01

Notices

 

Entity    Notice Addresses Borrower:   

Ultra Resources, Inc.

Address:

116 Inverness Drive East, Suite 400

Englewood, CO 80112

Attention: David Honeyfield

Telephone: (281) 876-0120

Fax: (281) 876-2831

Email: dhoneyfield@ultrapetroleum.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, Texas 77002

Attention: Mary Kogut Brawley

Telephone: 713-836-3650

Email: mary.kogut@kirkland.com

    Administrative Agent:   

Wilmington Trust, National Association

 

Address:

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Facsimile: 612-217-5651

Email: jrose@wilmingtontrust.com

 

With a copy (which shall not constitute notice) to:

 

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Ronald A. Hewitt

Telephone: 212-841-1010

Email: rhewitt@cov.com



--------------------------------------------------------------------------------

Execution Version

ANNEX I

Total Commitments

[On file with the Company]



--------------------------------------------------------------------------------

ANNEX II

Initial Budget

[On file with the Company]

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[___________]    _________________, 202[_]

FOR VALUE RECEIVED, ULTRA RESOURCES, INC., a Delaware corporation (the
“Borrower”) hereby promises to pay to [    ] (the “Lender”), at the office of
Wilmington Trust, National Association (the “Administrative Agent”), located at
50 South Sixth Street, Suite 1290, Minneapolis, MN 55402, the principal sum of [
] Dollars ($[    ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of May 19, 2020, among the
Borrower, the Parent Guarantor, the Administrative Agent, and the lenders and
other parties signatory thereto (including the Lender), and evidences Loans made
by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”). Capitalized
terms used in this Note have the respective meanings assigned to them in the
Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note. The Credit Agreement contains
requirements for the transfer of this Note and the registration of such
transfer.

[Remainder of page intentionally left blank]

Exhibit A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

ULTRA RESOURCES, INC.,

a Delaware corporation

By:       Name:   Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[__________], 20[ ]

ULTRA RESOURCES, INC., a Delaware corporation (the “Borrower”), pursuant to
Section 2.03 of the Senior Secured Superpriority Debtor-In-Possession Credit
Agreement, dated as of May 19, 2020 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among the
Borrower, the Parent Guarantor, Wilmington Trust, National Association, as
Administrative Agent, the lenders (the “Lenders”) which are or become parties
thereto, and the other parties thereto (unless otherwise defined herein, each
capitalized term used herein has the meaning assigned to such term in the Credit
Agreement), hereby requests a Borrowing as follows:

 

(i)

Aggregate amount of the requested Borrowing is $[_______];

 

(ii)

Date of such Borrowing is [__________], 20[__];

 

(iii)

Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

 

(iv)

In the case of a Eurodollar Borrowing, the initial Interest Period applicable
thereto is one month;

 

(v)

Amount of Borrowing Base in effect on the date hereof is $[________];

 

(vi)

Amount of the Total Commitment in effect on the date hereof is $[______];

 

(vii)

The undersigned Borrower hereby authorizes and directs the Administrative Agent
to disburse the net proceeds of the proposed Borrowing as set forth in a
separate funds flow memorandum.

 

Exhibit B-1



--------------------------------------------------------------------------------

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [    ] of the Borrower, and that as such he/she is authorized to
execute this certificate on behalf of the Borrower. The undersigned further
certifies, represents and warrants on behalf of the Borrower (and not
individually) that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

ULTRA RESOURCES, INC.,

a Delaware corporation

By:       Name:   Title:

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[_______], 20[_]

ULTRA RESOURCES, INC., a Delaware corporation (the “Borrower”), pursuant to
Section 2.04 of the Senior Secured Superpriority Debtor-In-Possession Credit
Agreement, dated as of May 19, 2020 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among the
Borrower, the Parent Guarantor, Wilmington Trust, National Association, as
Administrative Agent, the lenders (the “Lenders”) which are or become parties
thereto, and the other parties thereto (unless otherwise defined herein, each
capitalized term used herein has the meaning assigned to such term in the Credit
Agreement), hereby makes an Interest Election Request as follows:

 

  (i)

The Borrowing to which this Interest Election Request applies, and if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information specified pursuant to (iii) and (iv) below shall be specified for
each resulting Borrowing) is [___];

 

  (ii)

The effective date of the election made pursuant to this Interest Election
Request is [___], 20[_];[and]

 

  (iii)

The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing][;
and]

[If the resulting Borrowing is a Eurodollar Borrowing, add the following:]

 

  [(iv)

The Interest Period applicable to the resulting Borrowing after giving effect to
such election is one month].

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [    ] of the Borrower, and that as such he/she is authorized to
execute this certificate on behalf of the Borrower. The undersigned further
certifies, represents and warrants on behalf of the Borrower (and not
individually) that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

ULTRA RESOURCES, INC.,

a Delaware corporation

By:       Name:   Title:

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [________] of ULTRA
RESOURCES, INC., a Delaware corporation (the “Borrower”), and that as such
he/she is authorized to execute this certificate on behalf of the Borrower. With
reference to the Senior Secured Superpriority Debtor-In-Possession Credit
Agreement, dated as of May 19, 2020 (together with all amendments, restatements,
supplements or other modifications thereto being the “Credit Agreement”), among
the Borrower, the Parent Guarantor, Wilmington Trust, National Association, as
Administrative Agent, the lenders (the “Lenders”) which are or become a party
thereto, and the other parties thereto, the undersigned certifies on behalf of
the Borrower (and not individually) as follows (each capitalized term used
herein having the same meaning given to it in the Credit Agreement unless
otherwise specified):

(a) There exists no Default or Event of Default [or specify Default and describe
any action taken or proposed to be taken with respect thereto].

(b) No change in GAAP or in the application thereof has occurred since
December 31, 2019 that affects the financial statements accompanying this
certificate [except _____________].

EXECUTED AND DELIVERED this [_____] day of [______].

 

ULTRA RESOURCES, INC.,

a Delaware corporation

By:       Name:   Title:

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

Unless otherwise defined herein, each capitalized term used in this Exhibit E
has the meaning assigned to such term in that certain Senior Secured
Superpriority Debtor-In-Possession Credit Agreement, dated as of May 19, 2020,
among the Borrower, the Parent Guarantor, Wilmington Trust, National
Association, as Administrative Agent, the Lenders which are or become parties
thereto, and the other parties thereto.

That certain Guaranty and Collateral Agreement, dated as of the Effective Date,
among the Credit Parties and the Collateral Agent.

Financing Statements in respect of the foregoing.

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:         2.    Assignee:               and is an
Affiliate/Approved Fund of [identify Lender]1    3.    Borrower:    Ultra
Resources, Inc., a Delaware corporation (the “Borrower”)    4.    Administrative
Agent:    Wilmington Trust, National Association, as the Administrative Agent
under the Credit Agreement   

 

1 

Select as applicable.

 

Exhibit F-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    Senior Secured Superpriority Debtor-In-Possession
Credit Agreement, dated as of May [•], 2020, among the Borrower, the Parent
Guarantor, the Lenders parties thereto, Wilmington Trust, National Association,
as Administrative Agent, and the other parties thereto    6.    Assigned
Interest:      

 

Commitment
Assigned    Aggregate Amount of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned   

Percentage Assigned
of

Commitment/Loans2

             $    $    %              $    $    %              $    $    %

Effective Date: ______________, 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit F-2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent By:       Title:

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

Exhibit F-3



--------------------------------------------------------------------------------

ANNEX 1

[______________________]4

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

4

Describe Credit Agreement at option of Administrative Agent.

 

Exhibit F-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and the other parties to the Credit
Agreement and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Exhibit F-5



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDERS; NOT PARTNERSHIPS)

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of May 19, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
(unless otherwise defined herein, each capitalized term used herein has the
meaning assigned to such term in the Credit Agreement), among Ultra Resources,
Inc., a Delaware corporation, as Borrower, the Parent Guarantor, Wilmington
Trust, National Association, as Administrative Agent, the financial institutions
from time to time party thereto as Lenders, and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

Name:

Title:

Date:_________ __, 20[_]

 

Exhibit G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANTS; NOT PARTNERSHIPS)

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of May 19, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
(unless otherwise defined herein, each capitalized term used herein has the
meaning assigned to such term in the Credit Agreement), among Ultra Resources,
Inc., a Delaware corporation, as Borrower, the Parent Guarantor, Wilmington
Trust, National Association, as Administrative Agent, the financial institutions
from time to time party thereto as Lenders, and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:_________ __, 20[_]

 

Exhibit G-2-1



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANTS; PARTNERSHIPS)

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of May 19, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
(unless otherwise defined herein, each capitalized term used herein has the
meaning assigned to such term in the Credit Agreement), among Ultra Resources,
Inc., a Delaware corporation, as Borrower, the Parent Guarantor, Wilmington
Trust, National Association, as Administrative Agent, the financial institutions
from time to time party thereto as Lenders, and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:_________ __, 20[_]

 

Exhibit G-3-1



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDERS; PARTNERSHIPS)

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of May 19, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
(unless otherwise defined herein, each capitalized term used herein has the
meaning assigned to such term in the Credit Agreement), among Ultra Resources,
Inc., a Delaware corporation, as Borrower, the Parent Guarantor, Wilmington
Trust, National Association, as Administrative Agent, the financial institutions
from time to time party thereto as Lenders, and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

Name:

Title:

Date:_________ __, 20[_]

 

Exhibit G-4-2